 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDMariposa Press and Western Graphic Arts Union,No. 14, International Printing and GraphicCommunications Union, AFL-CIO. Cases 32-CA-3135, 32-CA-3262, and 32-RC-117514 December 1984DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER-On 20 May 1982 Administrative Law JudgeEarldean V. S. Robbins issued the 'attached deci-sion. The Respondent filed exceptions and a sup-porting brief, the General Counsel filed an excep-tion and a supporting brief, and the Respondentfiled an opposition to the General Counsel's excep-tion.The National Labor Relations Board has delegat-ed its authority in 'this proceeding to a three-member panel.-The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 only to the extent consistent with thisDecision and Order.' The General Counsel and the Respondent have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law Judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings Further, we specifically find noment in the General Counsel's exception to the Judge's finding that theRespondent did not violate Sec 8(a)(1) of the Act when its supervisorKathy Smith 'questioned employee Dorene Gonderman regarding theUnion Concerning this allegation the Judge credited Smith's testimonyover Gonderman's because she found that Smith's testimony was "honestand reliable" whereas Gonderman's was characterized as vague and con-fusing Moreover, we agree with the judge's findings that this incidentwas isolated and occurred before the inception of the Union's campaign,and we can find no evidence of any further conversations between Smithand Gonderman that could be characterized as interrogation Contrary tothe Respondent's exceptions, however, we also find that in all other re-spects Gonderman gave credible testimony regarding the Respondent'sunlawful behavior2 We adopt the Judge's findings that the Respondent did not violateSec 8(a)(1) of the Act by providing its employees with free coffee anddoughnuts, by discussing its profit-shanng plan, by promoting certain ofits employees to full-time status during the preelection period, or bygranting wage increases to some of its employees, and that the Respond-ent did not violate Sec 8(a)(3) of the Act by its discharge of employeesFunseth, Sterling, Campbell, Schwarz, and Rodrigues We note that thecomplaint was withdrawn with regard to Funseth, Sterling, and Camp-bellWe also adopt the Judge's findings that the Respondent violated Sec8(a)(1) of the Act by threatening employees with loss of employment ifthey selected the Union as their collective-bargaining representative, bypromoting employees to full-time status outside its established cntena inorder to Induce them to withdraw or withhold their support for theUnion, and by granting employees wage increases in order to persuadethem to give up their support for the UnionChairman Dotson would dismiss the allegation that the Respondentthreatened its employees with discharge, finding instead that the Re-spondent's comments were noncoercive and permissible under Sec 8(c)of the Act1. The judge found that the Respondent violatedSection 8(a)(1) of the Act by soliciting. employee -grievances and implying that it would correctthem. The Respondent excepts to this finding con-tending that the statements made by its presidentGoldman and vice president Homes were merelyexpressions of their opinions and a reiteration ofCompany policy, both of which are privilegedunder Section 8(c) of the Act. We find merit in thisexception.The judge found that in a 3 October 19803 letterand at employee meetings held 17 October and 24November Goldman and Homes crossed the line ofpermissible speech by stating that "[their] door wasalways open and employees could ,bargain directlywith [them] without gOing through a- third party"and that "[they] would be happy to discuss anymatter concerning [the employees'] jobs or any-thing else the employees cared to discuss at, anytime." In various meetings this statement drew aresponse from employee Dorene Gonderman as towhy she, had not received a raise that, was prom-ised her by a former superviser named Schultes.Homes answered that "she should not have beenpromised the increase, that he had just becomeaware of it, that other'promises had been made andthey were working on it." Also, in these meetingsanother employee made a Suggestion regardingchanges to the annual raises. Although Goldmanrepeatedly told employees that "he was prohibitedfrom promising or granting Wage increases outside[the Respondent's] stated policy," the judge foundthat the Respondent solicited grievances and im-plied that it would remedy them by asking forcomments and by its response to these commentsor questions. The judge further found that the Re-spondent, in response to an employee's question,promised a dental plan by commenting that "it wasnot easy to set up one and that later on, as therewere more employees, they could all get togetherand join a dental plan but as far as the companybeing able to handle a dental plan, it could not dothat"; that "he hoped in the future there would beone"; and that "he might consider [a dental plan] inthe future if the company became profitable."In NLRB v. Gissel Packing Co., 395 U.S. 575(1969), the Supreme Court established that "an em-ployer is free to communicate to his employees anyof his general views about unionism or any of hisspecific views about a particular union, so long asthe communications do not contain a 'threat of re-Chairman Dotson also finds the evidence insufficient to establish acausal connection between the transfer of employee Murphee and an un-lawful motive on the part of the Respondent nor would the Chairmanfind the subsequent Increase in wages to be lawful3 All dates are in 1980 unless specified otherwise273 NLRB No. 83 MARIPOSA PRESS529prisal or force or promise of benefit." Further, anemployer may attempt to influence the outcome ofan election by presenting facts and even makingpredictions based on fact, as long as the employeravoids using its influence to interfere with employ-ee rights of free association.4 It is also well estab-lished that employers are free to hold meetingswith their employees in response to a union cam-paign regardless of whether a past practice existedor not. It is equally well established that a solicita-tion of grievances is not, per se, a violation. It isonly when there is a promise to remedy thosegrievances that the violation occurs.5Although the Respondent's "door is alwaysopen" comments may be viewed as an implied so-licitation of grievances, we are persuaded thatthese comments and the Respondent's subsequentcomments do not rise to the level of unlawful con-duct anticipated by Gissel, supra, for the followingreasons. Unlike the judge, we. find it significant thatthe Respondent repeatedly told its employeesduring its discussions that "it could not make anypromises regarding resolution of their problems."Thus, any possible inference of a promise of bene-fits was specifically negated by the .express "nopromise" responses to employees' comments. UarcoInc., supra. Additionally, the Respondent's specificreply to a question about a raise that the employee"should not have been promised the increase"shows clearly a disavowal by the Respondent ofany unauthorized promises. Moreover, the Re-spondent's comment that "they were working onit," when assessed in the context of the Respond-ent's overall statement, appears ambiguous and sus-cektible to meanings other than the discriminatoryone ascribed to it by the judge. Further, in consid-ering the Respondent's comments regarding adental plan, we find that the Respondent Was verycandid with its employees by stating "it could nothandle a dental plan," and that its further explana-tion that "if it became profitable it would considerit, if it was something everyone wanted" was noth-ing more than an expression of the Respondent'sopinion that it hoped to be in a position at someunspecified time in the future to offer . more to itsemployees in terms of wages and working condi-tions, a statement which is privileged under Section8(c) of the Act. See, e.g., Allied Business Systems,169 NLRB 514, 517 (1968). Furthermore, viewingthese statements in the context of the employeemeetings, we are not persuaded that they are suffi-cient to support or reinforce, any employee's antici-pation of improved conditions of employmentwhich would warrant withdrawal of support from4 Gissel at 6185 Uarco Inc , 216 NLRB 1, 2(1974)the Union.6 Moreover, there is no evidence in therecord' tending to establish any coercion in factfrom these comments. Accordingly, we, shall dis-miss these allegations of the complaint.72. The 'judge found that the Respondent violatedSection 8(a)(1) of the Act by urging employees torevoke their authorization cards. The Respondentexcepts to this finding contending that its conductin this regard was not violative of the Act. We findMerit in this exception.In a letter dated 17 October and during a meet-ing with employees on that same date, the Re-spondent's president Goldman explained the proce-dures to employees of how they could have theirauthorization cards returned to them. The judgefound that Goldman's remarks Violated Section8(a)(1) because they were made gratuitously as theRespondent had begun the preparation of the letterbefore any employee had inquired about the revo-cation procedures. Acknowledging that providinginformation to employees regarding revocation oftheir authorization cards is not, per se, a violation,the judge nevertheless found a violation based onher finding that the Respondent gave ith advice ina coercive and threatening atmosphere. We dis-agree. An employer may lawfully inform employ-ees of their right to revoke their authorizationcards even if employees have not solicited such in-formation, as long as the employer makes no at-tempt to ascertain whether employees will availthemselves of this right nor offers any assistance orotherwise creates a situation in which employeeswould tend to feel peril in refraining from suchrevocation. R. L. White Co., 262 NLRB 575 (1982).Here, the Respondent did not attempt to monitorwhether employees would actually revoke their au-thorization cards and-there is no evidence that theRespondent requested or gave assistance to anyemployee. This is unlike the cases relied on by the6 NLRB v Quick Find Co, 698 F 2d 355 (8th Cir 1983)7 Member Zimmerman dissents from the dismissal of these allegationsHe agrees with the Judge that the Respondent unlawfully solicited griev-ances from employees by implicitly promising to correct them and un-lawfully promised to consider establishing a dental plan Contrary to hiscolleagues, he finds that the Respondent's mere recitation of the stock"no promises" phrase did not negate these implied promises Under simi-lar circumstances, the Board in Raley's, Inc, 236 NLRB 971, 972 (1978),stated -[T]he structure of such preelection meetings provides a "compellinginference" that the employer by its conduct at such meetings im-pliedly promises that the grievances raised would be corrected Werewe to conclude that Respondent, by merely reciting a "no promises"formula, had clearly discharged its duty to avoid giving the employ-ees the impression that their complaints would be remedied, wewould be forced to conclude that-the parties at these meetings wereengaged in a largely meaningless exchange concerning the employ-ees' grievances and complaintsFurther, he notes that the disputed statements were made in a context notfree of union animus, inasmuch as it has been found that the Respondentat the same meeting unlawfully threatened employees with the loss ofemployment if they voted for the Union 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDjudge, for in Kut Rate Kid & Shop Kwik, 246NLRB 106 ,(1979), the respondent specifically re-quested revocation letters from its employees andthreatened them with plant closure. See alsoL'Eggs Products, 236 NLRB. 354 (1978), in whichthe respondent interrogated and threatened its em-ployees and requested that employees revoke theirauthorization cards. Furthermore, it is undisputedthat the Respondent, in the employee meetings dis-cussed supra, assured its employees that it was theirright .to support a union and that it would not dis-criminate against anyone who wanted "to vote foror talk up a union and if the union won [the Re-spondent] would bargain with the Union." Fromthe neutral tone of the Respondent's letter, we arepersuaded that no employee could have reasonablyfelt any peril in refraining from revoking his card,nor do we find any evidence that any employeewas threatened, coerced, or prompted into revok-ing his card. ,Under these circumstances, we do notfind that the Respondent's conduct constituted un-lawful encouragement or solicitation of employeesto revoke their authorization cards. Accordingly,we shall dismiss this allegation of the complaint.83. The judge found that the Respondent violatedSection 8(a)(5) of the Act by its refusal to recog-nize , and bargain with the Union based on theUnion's card majority and recommended a bargain-ing order to remedy the Respondent's unfair laborpractices. The Respondent contends, inter alia, thatthere was no showing that its unfair labor practicesinterfered with employee free choice in the elec-tion held 26 November 1980, nor would they pre-clude the possibility of a fair rerun election. Wefind merit in the Respondent's latter position.The essential justification for a bargaining orderin this type of case, as stated by the Supreme Courtin Gissel, supra, depends on findings (1) that theunion once had a majority status, (2) that suchstatus had been dissipated by pervasive misconducton the part of the employer, (3) "that the possibili-ty of erasing the effects of [these] past [pervasive]practices and , of ensuring a fair election (or a fairrerun) by the use of traditional remedies, thoughpresent, is slight," and (4) "that employee senti-ment once expressed through cards would, on bal-ance, be better protected by a bargaining order.". The judge, in her iecommendation of a bargain-ing order, based her conclusion on her assessment8 Member Zimmerman would adopt the Judge's finding that the Re-spondent unlawfully induced employees to revoke their authorizationcards when it proffered unsolicited advice about the procedures for re-voking their cards and passed out wntten instructions to that effect Henotes that the Respondent committed other unfair labor practices at thesame meeting in which the advice was given Kut Rate Kid & Shop Kwik,supra at 119, and L'Eggs Products, supra at 3899 395 U S at 614-615that the acts of the Respondent "were pervasiveand egregious" unfair labor practices which had"undermined the Union's majority and rendereddoubtful or impossible the holding of a free andfair second election." However, the judge alsofound that the alleged discharges were not viola-tive of the Act and based her findings of "perva-siveness" solely on 8(a)(1) conduct. We haveherein reversed two of the judge's 8(a)(1) find-ings•that the Respondent unlawfully solicitedgrievances and implied that they would be reme-died and that the Respondent unlawfully inducedrevocation of employees' union authorization cards.This leaves five incidents of-8(a)(1) conduct involv-ing two threats of loss of employment and three in-cidents of granting wage increases, one of whichinvolves transferring an employee to full-timestatus. These are hardly the kinds of "hallmark"violations, such as discharges, threats of plant clo-sure, or reprisals, contemplated by the Court inGissel, supra, nor is this the type of case marked bysubstantial employer misconduct which has a"tendency to undermine [the Union's] majoritystrength and impede the election processes." 395U.S. at 614. We find that these 8(a)(1) violations donot provide an adequate basis for a bargainingorder in the absence of any credible finding thatthere is any "likelihood" that the Respondent's mis-conduct will recur or that the residual impact ofthese practices is- sufficient to make the likelihoodof a fair election slim, if not impossible, despite thesalutary effect of a cease-and-desist order." Weare not unmindful that the Respondent's conductwas directed at a small unit of employees and thatits threats of loss of employment were disseminatedto all of its employees in various meetings. Al-though the 8(a)(1) violations did interfere with theemployees' free choice, they did not, in our opin-ion, have a permanent impact on employee votingsentiments. Moreover, any initial impact will havedissipated prior to the next election, especiallysince our cease-and-desist order and the posting ofthe Order finding the Respondent guilty of unfairlabor practices will provide added protectionagainst the likelihood of the recurrence of miscon-duct." Therefore, we also find that the Respond-ent has not violated Section 8(a)(5) by its refusal to .recognize and bargain with the Union." Accord-is First Lakewood Associates v NLRB, 582 F 2d 416, 424 (7th Or1978), Shulman's Inc v NLRB, 519 F 2d 498, 502 (4th Or 1975)" Dal-Tex Optical Co, 137 NLRB 1782 (1962)The Judge, in finding that employees Steiner and Vaught should beexcluded from the unit found appropriate herein, analyzed their statusfroth the cntena applicable to students While we agree that they shouldbe excluded, we do so based on our finding that they are casual employ-ees because they work on a sporadic, Irregular basis, at their conven-Continued MARIPOSA PRESS531ingly, we dismiss this allegation of the complaintand we shall direct a second election."CONCLUSIONS OF LAW1. The following unit is appropriate for purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All regular part-time and full-time productionand maintenance employees of the Respondentience, and they receive a special oncall pay rate which is different fromthe pay received by the Respondent's other regular part-time and full-time employees Moreover, there is no evidence in the record showingthat Steiner and Vaught have any reasonable expectation of continuedemployment with the Respondent Accordingly, we find that these fac-tors are sufficient to sever any community Of interest they may have hadwith the Respondent's regular part-time employees Maietta Contracting,251 NLRB 177 (1980), Muncie Newspapers, 246 NLRB 1088 (1979),Quick-Lahmann Express, 262,NLRB 220 (1982) In sustaining the Union'sObjection VII alleging that the Respondent made material misrepresenta-tions regarding wage rates secured by the Union for employees at othercompanies, the judge analyzed the evidence under the principles of Holly-wood Ceramics Co, 140 NLRB 221 (1962), and General Knit of California,239 NLRB 619 (1978) However, since the issuance of her decision, theBoard has established a new standard regarding misrepresentations InMidland Life Insurance Ca, 263 NLRB 127 (1982), a Board majoritystated that misrepresentations made during an election campaign are notgrounds for setting aside an election Therefore, .in light of Midland Lifewe have reviewed the alleged misrepresentation and find that it is not ob-jectionable The judge, in her discussion of this objection, inadvertentlyreferred to it as Objection VIII rather than Objection VII We havemade the corrections where it is appropriateIn view of their denial of a bargaining order, Chairman Dotson andMember Hunter find It unnecessary to pass on the Issue of the validity ofcertain union authorization cards and the Respondent's exceptions there-to They also deny the Respondent's motion'to reopen the record-for thesame reasonsMember Zimmerman would find the authorization cards signed by em-ployees Lowe, Thorsen, David Gonderman, and Foltz to be valid, inas-much as the record does not support the Respondent's -contention thatthe Union misrepresented the purpose of the cards or stated that theywere solely to get an electionBecause they have found that the Respondent did not solicit grievancesor imply that it would remedy them or Induce employees to revoke theirunion authorization cards in violation of Sec 8(a)(1), Chairman Dotsonand Member Hunter overrule the Union's Objections III and V whichallege the same conductii Member Zimmerman agrees with Member Hunter that the Re-spondent's alleged objectionable conduct which parallels the unfair laborpractices that the Respondent was found to have committed warrants-thedirection of a second election Member Zimmerman, however, dissentsfrom the majority's failure to issue a bargaining order He agrees with thejudge that the Respondent's unfair labor practices were sufficiently wide-spread and serious to warrant a bargaining order He notes that threats ofloss of employment, solicitation of grievances, granting of raises, and in-ducing of employees to revoke their authorization cards are likely tohave a lasting inhibitive effect on a substantial percentage of the smallwork force, and therefore are considered "hallmark" violations whichsupport' the issuance of a bargaining order, unless some significant miti-gating circumstances exist See Patsy Bee, Inc. 249 NLRB 976 (1980) Nosuch circumstances exist here Although the Respondent has apparentlyexpenenced substantial employee turnover, he finds that sueh turnoverwould not warrant withholding a bargaining order Jamaica Towing, 247NLRB 353 (1980), and Glomac Plastics, 241 NLRB 348 (1979) Accord-ingly, he would deny the Respondent's motion to reopen the record onthis issue Finally, having validated, above, the authorization cards of em-ployees Lowe, Thorsen, David Gonderman, and Foltz, Member Zimmer-man concludes that the Union achieved majority status on October1980Although Chairman Dotson agrees with Member Hunter that a bar-gaining order is not appropriate, he would not direct a second electionbecause he would have dismissed' the complaint Therefore, he wouldcertify the results of the election•-at its Concord, California facility, excluding alloffice clerical employees, professional employ-ees, guards, and supervisors as defined in theAct.2.By threatening employees with loss of em-ployment if they selected the Union as their collec-tive-bargaining representative and by transferringan employee to full-time status with the accompa-nying benefits and wage increase and granting cer-tain other employees Wage increases in order toinduce them tO withdraw or withhold their supportfrom the Union, the Respondent lias violated Sec-tion 8(a)(1) of the Act.3.The Respondent has not engaged in the otherunfair labor practices alleged in the amended con-solidated complaint.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices hi violation of Sec-tion 8(a)(1) of the Act, we shall order the Respond-ent to cease and desist therefrom and to take cer-tain affirmative action in order to effectuate thepolicies of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Mariposa Press, Concord, Califor-nia, its officers, agents, successors, '.and assigns,shall1. Cease and desist from(a)Threatening employees with loss of employ-ment if they select Western Graphic Arts Union,No. 14, International Printing and Graphic Com-munication Union, AFL-CIO as their 'collective-bargaining representative.(b)Granting employees wage increases andtransferring employees to full-time status with theaccompanying grant of benefits and wage increasesin order to induce them to withdraw or withholdtheir support from the above-named Union.(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Sectionof the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act,(a) Post at its facility in Concord, California,copies of the attached notice marked "Appen-dix."14 Copies of the notice, on forms provided byi4 this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Laoor Relations Board" shall read "Posted Pursuant to a JudgMentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board." 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Diiector for Region 32,- after beingsigned by the Respondent's authorized representa-tive, -shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any _other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that all allegations ofthe complaint not sustained are dismissed.IT. IS FURTHER ORDERED that the election held26 November 1980 is set aside, the petition in Case32-RC-1175 is reinstated, and this case is remand-ed to the Regional Director for Region 32 for thepurpose of conducting a new election.[Direction of Second Election omitted from pub-lication.]APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has - foundthat we violated the National Labor Relations Actand has ordered us to post and-abide by this notice.Section 7 of the Act gives employees these rights.To organize, To form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection- To choose not to engage in any of theseprotected concerted activities.WE WILL NOT do anything that interferes withthese rights. More specifically,I11WE WILL NOTthreaten em-ployees with loss of employment ifthey select Western Graphic Arts Union, No. -14,International Printing and Graphic Communica-tions Union, AFL-CIO as their collective-bargain-ing representative.WE WILL NOT grant employees wage increasesand transfer employees to full-time status with theaccompanying grant of benefits and wage increasesin order td induce them to withdraw or withholdtheir suppoit for the Union.-. WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you- by Section 7 ofthe Act.MARIPOSA PRESSDECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge.This matter was heard before me in Oakland, California,on June 16-24, 1981. The charge in Case 32-CA-3135was filed by Western Graphic Arts Union, No. 14, Inter-national Printing and Graphic Communications Union,AFL-CIO (the Union) and served on Mariposa Press(Respondent), on October 16, 1980, and a first amendedcharge therein was filed by the Union and served on Re-spondent on November 19, 1980. A complaint issued inthat matter on December 3, 1980, alleging that Respond-ent violated Section 8(a)(/) and (3) of the National LaborRelations Act. The charge in Case 32-CA-3262 was filedby the Union on December 11, 1980, and served on Re-spondent on December 15, 1980; and a first amendedcharge therein was filed by the Union and served on Re-spondent on January 14, 1981. The amended consolidat-ed complaint in Case 32-CA-3135 and 32-CA-3262issued on January 16, 1981, alleging that Respondent vio-lated Section 8(a)(/), (3), and (5) of the Act.The petition in Case 32-RC-1175 was filed by theUnion on October 6, 1980. Pursuant to a Stipulation forCertification Upon Consent Election approved on No-vember 5, 1980, an election by secret ballot was conduct-ed on November 26, 1980, which resulted in 7 ballots forand 13 ballots against the Petitioner, with 7 challengedballots, which are sufficient in number to affect the re-sults of the election. On December 2, 1980, the Petitionerfiled timely objections to the election, certain of whichwere later withdrawn. On January 21, 1981, the RegionalDirector determined that the objections to the electionand the challenged ballots in Case 32-RC-1175 and thematters alleged as unfair labor practices in Case 32-CA-3135 and 32-CA-3262 constitute a single overall contro-versy and ordered that Case 32-RC-1175 be consolidat-ed with Cases 32-CA-3135 and 32-CA-3262 for pur-poses of hearing, ruling, and recommended decision.The basic issues are1.Whether Respondent unlawfully discharged RobertSterling, Clifford Funseth, Gary Campbell, AllenSchwari, and Ed Rodrigues.2.Whether Respondent unlawfully induced employeesto revoke authorization cards designating the Union astheir collective-bargaining representative3.Whether Respondent promised and/or granted em-ployees wage increases and/or other benefits in order todiscourage them from joining or supporting the Unionand/or designating the Union as their collective-bargain-ing representative.4.Whether Respondent unlawfully solicited grievancesfrom employees regarding their working conditions.5.Whether Respondent interrogated employees re-garding their union activities and/or threatened employ- MARIPOSA PRESS533ees with loss employment if they selected the Union astheir collective-bargaining representative.6.Whether Becky Stein and Karrie Vaught are casualemployees, as the Petitioner contends, or regular part-time employees, as the Employer contends.7.Whether Respondent•has engaged in conduct whichinterferes with the exercise of a. free and untrammeledchoice of the employees in the election held on Novem-ber 26, 1980.8.Whether a bargaining order is appropriate herein.On the entire record, including my, observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material herein Respondent, a Californiacorporation with an office and place of business in Con-cord, California, has been engaged in the nonretail busi-ness of printing books and other materials. During thecalendar year 1980, Respondent, in the course and con-duct of its businesi operations, sold and shipped goods orservices valiied in excess of $50,000 directly to customerslocated outside the 'State of California.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theActII. LABOR 'ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act:III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Organizational CampaignAllen Schwarz and Robert Sterling were Inred by Re-spondent on September 10, 1980 I Shortly 'thereafter,they began discussing the possibility of obtaining unionrepresentation for Respondent's employees. Schwarzcontacted the Union and obtained union authorizationcards to be distributed to Respondent's employees. Ster-ling and Schwarz signed cards authorizing the Union astheir collective-bargaining' representative on September19. By the end of September a number of Respondent'semployees had signed authorization cards for the Union.On September 25, by mailgram, union organizer JamesZiolkowski notified Respondent that Schwarz, Sterling,and Clifford Funseth were on the employees volunteerorganizing committee for the,UnionOn October 6, the Union filed a petition in Case 32-RC-1175 seeking to represent all regular part-time andfull-tune production and maintenance employees em-ployed by Respondent at its Concord, California loca-tion, excluding all office clerical employees, professionalemployees, guards and supervisors as defined in the Act.1 All dates hereinafter in September through December will be' in 1980and in January will be in 1981On that same day, by certified mail, the Union notifiedRespondent that a majority of the employees in said unithad designated the Union as their collective-bargainingrepresentative, and demanded recognition as such Thisletter was received by Respondent on October 7B Respondent's Election CampaignOn October 3 Respondent distributed a letter-to em-ployees signed by Respondent. President Earl M. Gold-man. The letter acknowledged that Respondent hadheard that a union was requesting them to sign union au-thorization cards. The letter further explains the purposeof authorization cards and the various ways in which onecan be used by a union The letter then states that "wefeel that we can talk over whatever problems you mighthave directly with us, and that you have no need for athird party to represent you. My door is always open toyou and I will be most happy to discuss any matter con-cerning your job, or anything else you care to discuss atany time."1. The October 17 meetingsRespondent held two meetings of employees during itspreelection campaign†on October 17 and November 24.Each meeting was held in two sessions, with Goldman asthe principal speaker. It is undisputed that the meetingswere held for the purpose of apprising the 'employees ofRespondent's position in opposition to union representa-tion. Thus Goldman admits that he said that Respondentwould prefer remaining nonunion and would like for theemployees to vote no in the election. He further said thathe did not feel there was a need to have a union becausethey were a small company, management was thereevery day and they knew most of the employees on afirst-name basis, there was good communication andthere really was no reason for a third party to be inter-jected between management and the employees. He saidhe felt strongly that, in a company of Respondent's size,with its general attitude and benefits, there was just noneed for a third party between the employees and man-agement; they had always been able to communicate inthe past and shOuld be able to continue to do so in thefuture without putting someone between them, that hisdoor had always been open. However, according toGoldman, he also said that, as far as the Company wasconcerned, they believed in democracy and in the eventan election was held and the Union won, Respondentwould recognize the Union and bargain with them in afair manner. He further said that Respondent would notdiscriminate against anyone who wanted to vote for oradvocate a union, that they would be treated no differ-ently from anyone who voted against the Union.Homes testified in essential 'agreement with Goldman.Employee Edward Rodrigues testified that Goldman saidhe would bargain with the Union and the other employ-ee witnesses do not deny that Goldman said Respondentwould recognize and bargain with the Union if theUnion won the election. Employee Dorene Gondermanadmits that Goldman said something to the effect that itwas all right with him if the employees wanted a union.She further testified that he said they should be able to 534DECISIONS OF NATIONAL -LABOR RELATIONS BOARDwork without a union, that his door was always openand they were welcome to bring up any suggestions thatthey might have. Homes testified that, in. response toGoldman's statement, his door was always open and em-ployees could bargain directly with Respondent withoutgoing through a third party. Gonderman said she hadbeen trying to get a raise for some time. EmployeeAnnie Llamas testified that either Goldman or Homessaid that Respondent 'would provide a suggestion box ifthe employees wanted one. Rodrigues also testified thatGoldman said there was no suggestion box, but he wouldprovide one. Holmes denies that Goldman made , anymention of a suggestion box, hOwever Goldman does notdeny it.It is undiskuted that Goldman mentioned union au-thorization cards. However, the witnesses are in dis-agreement as to whether he discussed the revocation ofthese cards Dorene Gonderman testified that Goldmansaid several people had received authorization cards. Hethen proceeded to tell them the procedure that could beused to have the authorization cards revoked. She doesnot recall any employee asking for such information.Employee Isaac Camp testified that Goldman said if theemployees wanted to rescind their union 'authorizationcards there was a mechanism that they could use. He ex-plained what the procedure was, but Camp does notrecall exactly what he said in this regard. No employeeat the meeting had inquired as to what they should do inorder to rescind their. authorization cards. Rodrigues tes-tified that Goldman further said that he encouraged theemployees to withdraw their cards, that there_ were pro-cedures for doing this and, if they were unfamiliar withthe procedures, he would explain them so that theirrights could be protected. Rodrigues does not recall himelaborating on that.' Homes testified that Goldman said an authorizationcard was not just to get an election, that it authorizedthe Union to become the collective-bargaining agent ofthe person who signed the card. He also explained that,in the event there wis an NLRB hearing, an employee'sauthorization card could possibly be disclosed to 'them.As Goldman was discussing authorization cards, he wasreferring to a brochure from the U.S Chamber of Com-merce.' An employee, whose name Homes does notrecall, asked whether it was possible to revoke an au-thorization card Goldman said that he did not know, butthat he would find out. Homes denied that Goldman saidhe thought employees should, or hoped they would,revoke the authorization cards. '.Goldman testified that he said the union had beenpassing out authorization cards, he explained what theauthorizatiOn cards were and said, contrary to what theymight have heard, the cards were riot simply a. means tohave an election in which they could vote no, that theyshould understand that, in reality, the cards authorize theUnion to become their bargaining agent. Goldman fur-ther testified that, when he mentioned authorizationcards, one of the employees gave the impression that,now he understood it, he should not have -signed thecard and asked if it would be possible to rescind At.Goldman said - he did not know but he would find out.The employee said he thought signing an authorizationcard would cause an. election to take place and that hecould vote no at the election, much like signing. a peti-tion for a state constituticinal amendment. He said he didnot realize he was authonzing the Union to representhim for collective bargaining. Goldman denies that hetold the employees they should revoke their cards, orthat he wished they would. Goldman testified that hethinks it was Michael Foltz who asked whether he couldrevoke his union authorization card, but he is not abso-lutely sure.The consolidated complaint alleges that Respondentmade an implied promise to implement a profit-sharingplan and a dental plan if employees voted against theUnion. In support thereof, Gonderman testified that atthe October 17 meeting Goldman briefly mentioned aprofit-sharing plan. He said all full-time employees werepart of the plan, but Respondent had not had a profitableyear yet, so they had not received a shire. According toGonderman, this was the first time she had heard- any-thing about being a part of a profit-sharing plan.Gonderman further testified 'that someone asked whyRespondent did not have a dental plan. Goldman ex-plained that it was not that easy to set up one and thatlater on, as there- were more employees, they could allget. together and join a dental plan,. but as far as theCompany being able to handle a dental plan, it could notdo that. Rodrigues testified that Goldman mentionedprofit sharing at both the meeting's. At the October 17meeting he discussed the profit-sharing plan, but Rodri-gues does not recall exactly what was said as to whowould participate in the plan. Goldman also said some-thing to the effect that the profit-sharing plan would notwork unless the Company made a profit. Rodrigues fur-ther testified that Goldman said there was a health plan,he regretted there was no dental plan, and hoped in thefuture there would be one. This is the first time Rodri-gues had heard a dental plan mentionedNeither Camp nor Llamas- included in their account ofthis meeting any mention of a dental plan. However,Camp testified that Goldman mentioned profit sharing.He does not recall whether Goldman said that the Com-pany already had a profit-sharing plan. Goldman did notsay that if, within the next ,year or so, Respondent start-ed showing a profit, the employees could get involved inprofit sharing. According to Camp, he had never beentold previously that he was part of a profit-sharing plan.He does not recall whether Goldman said the profit-shar-ing plan was already in effect as to full-time employees.Llamas testified that Goldman said Respondent had agood profit-sharing plan.Homes testified that Goldman explained the benefitsthat were available for full-time employees. He said Re-spondent had, a good medical plan with a $100 deducti-ble which had been waived. He covered the life insur-ance, long-term disability, vacation, holiday, and paidholiday, benefits. He said Respondent had a profit-sharingplan and, that, in 1 year, up to 15 percent of a person'sannual wages can be contributed to that plan. However,he also said, to have a profit-sharing plan, Respondenthad to be profitable. The question as to the dental plancame up at the afternoon meeting. Someone asked why MARIPOSA PRESS535Respondent had no dental plan. Goldman said thatwould be something, along with other benefits, he mightconsider in the future if the Company became profitable.According to Goldman, someone asked about the ben-efits offered by Respondent. Goldman then went overthe various benefits including the medical insurance withno deductible, long-term disability insurance, group lifeinsurance, profit-sharing plan, paid vacation, sick leave,and lunchroom facility. He explained these in as muchdetail as he thought the employees were interested Oneof the employees asked why there was no dental plan.Goldman replied because 'they had all those other bene-fits which he thought was a good package. Someoneasked if they would have a dental plan in the future.Goldman said that it was entirely possible, that it wassomething Respondent could consider in the future if Re-spondent became profitable and it was something every-one wanted. It is undisputed that during the meetingGoldman also stated that he could not make any prom-ises. According to Goldman and Homes, he repeated thisseveral times.As to 'the allegation that, at the October 17 meeting,Respondent threatened employees with loss of employ-ment if they selected the Union as their collective-bar-gaining representative, Gonderman testified that Gold-man said all the contracts, that he had looked over, re-quired a ratio of so many journeymen to so many ap-prentices. He said, since the employees were all fairlynew at what they were doing, they would be consideredapprentices and there would not be sufficient journey-men to cover them, and therefore some of them mighthave to be laid off to make way for journeymen Ac-cording to Gonderman, he mentioned this also at thesecond meeting.According to Camp, Goldman gave a comparison asto what it would be like if a union was in the shop com-pared to the way it was at that time. Goldman said thatif the Union got in, more than likely, Respondent wouldhave to lay off employees because they would have topay a journeyman over at the other end of the shopunion wages which would probably take away from theless skilled workers Goldman referred to other situationswhere the Union was involved and said that, in order tohave a certain ratio of journeymen to apprentices, Re-spondent would have to hire more journeymen and, as aresult, some employees would have to be dischargedEmployee Annie Llamas testified that she attendedboth the October 17 and the November 24 meetings but,as to the statements she recollects, she is unable to distin-guish which were made at each meeting. At one of themeetings, Goldman had charts setting forth wage rates.He said, based on contracts that he had seen, they wouldhave to have a certain number of journeymen workingthere so Respondent would have to get rid of some ofthe pressmen. According to Llamas, she does not recallvery much about the first meeting The main thing thatstands out in her mind is that one of the employees askedwhether she could return to her job_ if the Union got inand she did not want to join the Union McCain spokeup and said that he had -been in the Union before whenhe , worked for a different employer, that there was noopen shop in California and she would not be able towork there, she would have to join the, Union or leave.Goldman said that McCain was right, there was no openshop in California and she would no longer be able towork there unless she joined the Union.Homes testified that someone asked whether everyonewould have to be member of the Union if the union wasvoted in. Goldman started to say that he did not know,but he was interrupted by McCain. McCain said that inhis , union experience, as far as he knew, there were noopen shop in California, that everyone would have to bea member of the Union. Goldman said that he did notknow because he did not have any experience with theUnion.According to Homes, Goldman further said that onehad to be a journeyman to receive journeyman rates and,according to the copies of Local 14 contracts that Re-spondent had acquired, employees who are trainees orapprentices receive a percentage of the journeymanwages He also mentioned that there was a ratio of threejourneymen to every one apprentice or trainee Goldmansaid, although it would be subject to bargaining with theUnion, if that kind of ratio was important, Respondentwould not be able to have as many trainees as it current-ly had. Goldman said that he could not promise any-thing, that the wage rates would be part of the bargain-ing issue with the Union, and the rates posted on the bul-letin board would not be necessarily relevant to any-thing 2 He said there was no guarantee that they wouldreceive that rate or anything like it, that it appeared tobe a journeyman's rate and a trainee would receive onlya percentage of that. Homes denies that anything wassaid to the effect that, if the Union won the election,people would have to be laid off. Goldman did say hewas not in favor of a union, and he felt Respondent paidcompetitive wages for the area. On cross-examination,Homes denied that the ratio between journeyman andapprentice was discussed at the October 17 meeting.Homes also testified that soft drinks and coffee wereavailable free at one of the afternoon meetings. Dough-nuts were available free at the morning sessions on Octo-ber 17 and November 24. Coffee was available at all ses-sions of the meetings because coffee is available free toemployees at all times.The only reference to journeymen and trainees con-tained in Goldman's account of the meeting was hisstatement that Respondent had a great many trainees andit was a good opportunity for people to work their wayup to become journeymen. Goldman denies he said any-thing to the effect that employees would lose their jobs ifthe Union won the election. Employees Tnna Stupp andSonja Vaught asked whether employees would be re-quired to join the Union if the Union won the election.Goldman testified that he responded that to his knowl-edge they would have to belong to the Union, that therewould probably be a closed shop, that the union con-tracts he had seen had that provision in them. McCainsaid, from his experience, closed shops were the rule in2 Someone other than Respondent had posted on the bulletin board alist of job classifications and wage rates which appeared on its face tohave been taken from a collective-bargaining agreement- 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia and you had to be in the Union if you wereworking there.Goldman also mentioned wage increases Thus the textof his prepared speech, which he read, states that al-though Respondent is prohibited from promising orgranting wage increases outside its stated policy toreview employees and consider merit and cost-of-livingwage increases on an annual basis at the end of each cal-endar year, "We would welcome the opportunity to per-sonally discuss your wage rate and current wage rangewith you. -To arrange such a meeting contact your imme-diate Foreman/Supervisor."2. Respondent's campaign lettersOn October 17 Respondent distributed a letter to em-ployees, both by mail and with their paychecks Theletter stated, inter aim:We have heard that some of you who signed the, Union authorization cards would now like to with-draw those cards, but don't know how to go aboutit. If you want to withdraw, you should send aletter addressed jointly to the union and the Nation-. al Labor Relations Board, telling them you wish towithdraw.Respondent's letter then sets forth a sample statementwhich the employees could copy and send to the Unionand the Board agent handling the representation caseherein, stating that the employee hereby withdrew andrevoked the authorization card previously signed for theUnion and no longer wanted the Union to represent theemployee. The letter then advised the employees to tele-phone the Board agent, to tell her that the card had beenrevoked. The letter also states:If either the union or the Board agent tells you thatyou can't withdraw, if the Board agent tries to talkyou out of it, please tell me immediately so we cantake steps to protect your rights. You have the legalright to sign a card if you want, but you also havethe same right to withdraw. Don't let anyone tellyou different.Homes testified that the October 17 letter was pre-pared in response to the question asked at one of themeetings that day and a question asked of McCain byemployee Mike Foltz. McCain testified that within 10 to15 minutes after the conclusion of the morning session ofthe October 17 meeting,3 Foltz approached him and saidhe did not know what the authorization card was andasked if there was any way he could get out of it. Foltzfurther said that he thought he should revoke .the card.McCain said that he did not know, he would ask. Ac-cording to McCain, about 15 or 20 minutes later, hewent to Homes and told him that one of the binder em-ployees wanted to know if there was any way theycould revoke an authorization card. Homes said that hewould check on it McCain then returned to Foltz andtold him that the front office was checking to see what,if anything, had to be doneThe meeting was scheduled for 8 a mHomes testified that McCain told him that Foltz hadjust asked how he could revoke his union authorizationcard. McCain then asked, "Have we done anything onthat yet?" Homes said no, but they were working on itand would let McCain know as soon as they found outanything. Homes testified that following the meeting,and prior to speaking with McCain, he sought the adviceof Respondent's counsel. Respondent's counsel draftedthe letter. Homes had it prepared and it was distributedto the employees by mail that evening and placed intheir paychecks the next payday. The parties stipulatedthat the letter was included with the paychecks whichwere distributed, to employees on October 17.Employee Ken Thorsen did attempt to revoke his au-thorization card. In accordance with the instructionscontained in the October 17 letter, he sent a letter to -theunion representative and the Board agent on October 20,the body of which reads:After much thought and consideration I withdrawand revoke my previously signed card for Local 14to represent me at Mariposa Press. I do no longerwant to have any union represent me in anymanner.According to Thorsen, he never requested from any su-pervisor or management official at Respondent any infor-mation regarding the procedure for revoking his unionauthorization card.In addition to the October 17 letter, Respondent dis-tributed campaign letters to the employees on November14, 19, and 20. The November 14 letter informed the em-ployees of the time and place of the election and urgedthem to vote. It further stated that Respondent stronglyopposed the Union and outlined the collective-bargainingprocedure, explaining that the Union's promises wouldnot automatically become reality if the Union won theelection. The November 19 letter was devoted to the ex-penses concomitant to the ' union representation andmembership. The November 20 letter reiterated thatwages do not automatically increase when a union comesin. Attached to the letter was a schedule of wage rates,which the letter described as a sheet "containing wagerates apparently used in a contract that Local 14 hadwith an unnamed printing company" which was postedon the bulletin board by "someone apparently connectedwith the union" The letter refers to the sheet as an indi-cation that one cannot rely on any promise by the Unionthat they will gain wage increases. The letter furtherstates that, in one Local 14 contract, untrained employ-ees began at a wage rate 55 percent of the contract rateand did not obtain the full contract wage rate until after4 years of employment and training. The letter then pro-ceeds to apply that graduated percentage scale to thecontract rates posted on the bulletin board and concludesthat Respondent's employees make more money thanthey would under the union rates posted on the bulletinboard. Also attached to each individual letter was a spe-cific comparison of the individual employee's presentwage rate to the one Respondent contends the employeewould earn under such a graduated scale. MARIPOSA PRESS5373. The October 24 meetingsOn October 24 Respondent had another meeting ofemployees. On this date Goldman and Homes had twosessions of the meeting and also met with the press crewalone. Goldman and Homes testified that Goldman reada prepared speech; however, they do not dispute thatsome additional comments were made. Employee WayneLowe testified that, at the press crew meeting, Goldmanasked for suggestions. Employee Dave Gonderman testi-fies that he does not recall who brought up the topic ofsuggestions, but that certain suggestions were made. Ac-cording to Lowe, he suggested changing to a quarterlyreview, even if it did not necessarily include a wage in-crease. Gonderman testified that someone suggested achange in the policy of reviews. Apparently, this is a ref-erence to quarterly reviews According to Gonderman,neither Goldman nor Homes promised to adopt this sug-gestion. Rather, they said it would be something theywould look into after the election was over, that it was agood suggestion, but they could not say one way or theother.. Gonderman also testified that, at the beginning ofthe meeting, Homes and/or Goldman said that theycould not promise anything or give raises or anythinglike that because of the election.Goldman admits that this was the first formal meetinghe had had with the press crew According to him, hehad a separate meeting with them on .that day becausethey wanted to talk to each group separately to make itas informal as possible and to be sure that everyone hada chance to communicate. Homes testified that they metwith the press crew separately because they had a heavypress schedule and it would have been nonproductive tointerrupt the running of the press for the meeting, sothey decided to meet with the press crew prior to thebeginning of their shift. Goldman testified that he readhis prepared speech verbatim at the press crew meeting.He further testified that at his meeting with the presscrew, when he outlined the various benefits, he coveredthe profit-sharing plan. According to him, he said Re-spondent had had a profit-sharing plan since the incep-tion of the Company and that although Respondent hadnever made contributions to the profit-sharing plan be-cause it was in the startup phase and had not yet becomeprofitable, Respondent's other affiliated companies inprevious years had made such contributions He alsostated that it was Respondent's intention in profitableyears to contribute to the profit-sharing plan and thatcontributions could run as high as 15 percent , of the pay-roll. Homes testified that Goldman asked for commentsand, in response, there was some general discussion re-garding productivity on the press, work quality, andminimizing paper waste. He corroborates that WayneLowe suggested quarterly reviews rather than the annualwage and performance reviews. According to him,Goldman responded that this was something he wouldconsider but he could not promise anything.As to the other meetings on November 24, it is undis-puted that Goldman used charts to illustrate that theunion wage rate which had been posted on the bulletinboard was less than Respondent's wage rate if one ap-plied the graduated percentage scale for apprentices andtrainees to the contractual wage rates. As a further illus-tration, according to employee Barbara Murphee, Gold-man said that Dave Gonderman had worked for Re-spondent for about a year but he would not automatical-ly become a journeyman, he would not automatically getjourneyman wages and, if Respondent had to pay himjourneyman wages, they would just get a journeyman todo the job. Murphee said she had just received the Re-spondent's November 20 letter which stated that shewould be making only $2.94 an hour and asked howcould that be true inasmuch as it was below minimumwage. Homes said, in her case it was different and indi-cated that it was obvious that she would not be makingless than minimum wage.Dorene Gonderman testified that Homes explainedwage increases were based on annual reviews, whichwould start again in January. Gonderman said other em-ployees would be getting raises in October. Homes saidthose raises were scheduled, that trainees get scheduledwage increases and people who become full time getwage increases. Gonderman asked why some employeeswere receiving increases and others who had been prom-ised increases were not. She said when she started on amachine she had been promised a wage increase and areview 3 months later but had never received it. Homessaid she should not have been promised the increase, thathe had just become aware of it, that other promises hadbeen made and they were working on it. It is undisputedthat Goldman again mentioned the ratio of journeymento apprentices required by union contracts. Murphee tes-tified that someone asked about profit sharing and Gold-man said they did have plans for profit sharing, some-thing similar to what Earl Goldman Insurance had, butnot at this time.4Homes testified that the statements as to a dental planwere in the November 24 meeting, rather than the Octo-ber 17 meeting. He also testified that the subject of profitsharing came up at the November 24 meeting. Accord-ing to him, when Goldman was itemizing various bene-fits he made a statement that Respondent did not have aprofit-sharing plan or that Respondent had not beenmaking a profit, that such opportunity certainly existeddown the road, but at this point in time there could beno profit-sharing contribution because Respondent wasnot making a profit. He recalls that Dorene Gondermanmade the cdmment that the wage rates quoted to em-ployees were below minimum wage. According to him,he responded that it was not meant to imply that anyonewould be paid wages below minimum but, rather, it wasmeant to illustrate what happens if one was to take atrainee and training rates and apply. the percentage onthe bulletin board. He said it was not meant to be a rep-resentation of fact, but an exercise in illustrating the per-centage rates paid under the two union Contracts avail-able to RespondentAs to the journeyman-apprentice ratio, Homes testifiedthat Goldman said that the union contracts available toRespondent called for a ratio of three journeymen to oneapprentice and, if that clause became part of the contract4 According to Homes' schedule, Murphee and Gonderman attendeddifferent sessions of the October 24 meeting. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween Respondent and the Union, Respondent wouldnot be able to have as many trainees as they currentlyhad. Goldman further said, according to Homes, that Re-spondent had recently found posted on the bulletin boarda wage schedule which appeared to be from a Local 14Contract. He said those appeared to be journeyman rates,there was no guarantee that if a uniori won an electionand Respondent bargained with the union that the em-ployees would receive these rates or any other postedrates, that this would be an item that would have to benegotiated. He also 'discussed the minimum number ofyears it takes to become a journeyman and the percent-age of journeyman pay one would receive based on theamount of time one had been working, using charts toillustrate these points.Murphee testified that something was mentioned at themeeting regarding a suggestion box. However, Homesdenied .that, at either of the meetings, Goldman askedemployees for complaints or suggestions or made anypromises regarding a dental plan. He also denies thatGoldman referred to Dave Gonderman at either meet-ing.Goldman testified that in his speech he said the con-tracts they had seen had ratios between trainees and, ap-prentices and journeymen and that the ratio was usuallythree journeymen for each apprentice or trainee. He fur-ther said it would be difficult to know what wouldhappen if the Union won and there was a contract, thatRespondent might not be able to have as many traineesand apprentices. However, the text of the speech sets forthe recommendation ratio of 3-to-1, and then states:Once again this issue would be subject to negotia-tions. However, the contracts we have seen, if ap-plied to Mariposa Press, would severely limit ourability to offer training programs.As to any discussion aside from his prepared speech,Goldman testified that he more or less responded whensomeone said something or asked a question; He recalledsome discussion about the journeyman rates and testifiedthat his tendency was to go back to his prepared speechin making any response. McCain pointed out that train-ees did not make journeyman wages, that they started ata lower wage and worked their way up over a period ofyears from trainee to apprentice to journeyman. McCainalso said that' it had been his experience with unions thatthere was a ratio of journeymen to apprentices and train-ees, that it was normally 3-to-1; in the event Respondenthad a union contract, Respondent might not be able tohave as many trainees Goldman further testified that hereiterated he was unable to make any promises andwould not make them, that Respondent felt it was theemployees' right to have a union if they wanted one andthat Respondent would recognize and bargain with theUnion if the Union won the election. McCain also said ittook several years to become a journeyman, that Re-spondent did not really have any journeymen and veryfew of the employees could hold a job as a journeyman.Goldman testified that he does not recall making any ref-erence to Dave Gonderman He also denies making anypromise to remedy employee complaints or grievances.4. Conclusionsa. CredibilityA number of the alleged violations of Section 8(a)(1)of the Act involve the October 17 and November 24Meetings. Much of the testimony as to these meetings isuncontradicted. However, other testimony is in dispute,mainly that adduced by the General Counsel in supportof the complaint. Goldman and Homes testified thatGoldman read a prepared speech at the November 24.meeting I credit this testimony which is corroborated bysome of the employee witnesses. However, it is undis-puted that Goldman also made additional statements.The testimony of the employee witnesses, while not asdetailed as that of Goldman .and Homes, tended to bemutually corroborative in some critical aspects and wasgiven without written texts to refresh recollection Onthe other hand, both Goldman and Homes had preparedfor their testimony by referring to the prepared text andoutline of Goldman's speech Nevertheless, their testimo-ny was contradictory in some respects and appeared insome regards to be slanted in a -manner favorable to Re-spondent's position.Homes testified that Goldman read a prepared speechat each meeting. Yet when confronted with the "text" ofthe October 17 meeting, which was not a speech but alist of points to cover, Goldman admitted that he couldnot have read the document verbatim as a speechHomes testified that when someone asked if everyonewould have to be a member of the Union, Goldman saidhe did not know because he did not have any experiencewith the Union Goldman testified that he said to hisknowledge they would have to belong to the Union, thatthere would probably be a closed shop, that the unioncontracts he had seen had such a provision. Homes testi-fied that they met with the press crew separately becauseof a heavy press schedule. Goldman testified they had aseparate meeting with the press crew because theywanted to speak td each group separately for informalityand to facilitate communication Both Goldman andHomes deny that GOldman mentioned suggestion boxes.Yet more than one employee witness testified that Gold-man mentioned a suggestion boxAlso, Homes testified that Goldman never mentionedDave Gonderman. Goldman testified only that he doesnot recall making any reference to Dave Gonderman.Yet Murphee testified that Goldman mentioned Gonder-man, Who is her nephew, as an illustration of an employ-ee who would be replaced with a journeyman. On directexamination, Homes testified that on October 17 Gold-man made statements regarding a ratio of journeymen toapprentices. On cross-examination, he denied that theratio between journeymen to apprentices was discussedat that meeting. Goldman testified that, during the Octo-ber 17 meeting, his discussion of the various benefits wasin response to a question asked by someone as to whatbenefits were offered by Respondent. Yet the outline ofhis speech, which he claims he followed faithfully at thebeginning of each session, states, "Explain to employeesall the benefits they presently enjoy." Homes and Gold-man both testified that, during the- October 17 meeting, MARIPOSA PRESS\ 539the issue of the revocation of authorization cards was ini-tiated by an employee inquiry as to the procedure for re-voking an authorization card. However, I note thatHomes could not recall the identity of the employee whoallegedly made an inquiry in his presence. Yet he doesnot recall the identity of the employees who spoke toMcCain. Goldman also testified that he cannot recall theidentity of this employee. He thinks however that it wasFoltz. Neither McCain nor Smith was questioned in thisregard. I find it incredible that Goldman and Homes,who Goldman claimed were on a first name basis withthe employees, would consider this inquiry importantenough to furnish all employees with the requested infor-mation and yet not recall the employee who made theinquiry.I also note that McCain testified that Foltz told him hedid not understand the significance of the card and askedif there was any way he could get out of it. Accordingto McCain, he told Homes one of the binder employeeswanted to know if there was any way he could revokean authorization card. Homes said he would check on it.Homes also testified that McCain told him about the in-quiry. However, his testimony differs from McCain as towhat was said after McCain relayed the substance of theinquiry. Homes' account is very neatly phrased to but-tress his version of what occurred at the meeting. ThusHomes testified that McCain asked, "Have we done any-thing on that yet," to which he replied that they wereworking on it.On the other hand, Gonderman and Camp both testi-fied that, during the October 17 meeting, Goldman toldthem the procedure to follow to revoke their authoriza-tion cards and that no employee at the meeting requestedsuch information. Rodrigues does not recall Goldman ac-tually explaining the procedure, but testified that Gold-man said there were such procedures which he wouldexplain to them if they were unfamiliar with the proce-dures.In all the circumstances, including a consideration ofthe contradictions set forth above, in light of the totalityof the testimonial and documentary evidence and my ob-servation of the demeanor of the witnesses, I find that, asto their testimony regarding the meetings, Homes andGoldman were not reliable witnesses and I do not creditthem to the extent that their testimony is contradicted bythat of Murphee, Gonderman, Camp, and Rodrigues,whom I credit in this regard.b. The free coffee and doughnutsThe complaint alleges that Respondent provided theemployees with free coffee and doughnuts at the Octo-ber 17 meeting in order to discourage them from sup-porting the Union and/or designating the Union as theircollective-bargaining representative. Murphee and Gold-man testified that coffee and doughtnuts were providedduring the morning meeting. Llamas testified that softdrinks were provided during the meeting she attended.Goldman testified, without contradiction, that Respond-ent regularly provides employees with free coffee, tea,and 'hot chocolate and that it subsidizes a lunchroomwhich serves sandwiches and a light lunch at a cost toemployees of about 50 percent of the prevailing rate inthe area. In these circumstances, I find that Respondentdid not violate Section 8(a)(1) of the Act by providingfree beverages and doughnuts to employees.c.The implied promise of a profit-sharing planThe complaint also alleges that Respondent made animplied promise to implement a profit-sharing plan foremployees if the employees voted against the Union.However, the evidence establishes that Respondent's em-ployees are covered under the same plan which has beenin effect for several years for companies affiliated withRespondent. Goldman simply informed employees thatsuch a plan was one of the employee benefits, that nocontributions had ever been made under the plan for Re-spondent's employees and would not be made until Re-spondent showed a profit. Accordingly, I find that Re-spondent has not violated Section 8(a)(1) of the Act byGoldman's statements regarding the profit-sharing plan.d.The solicitation of grievances and the impliedpromise of a dental planThe complaint alleges that Respondent solicited griev-ances from employees concerning their working condi-tions and made an implied promise to implement a dentalplan for employees if they voted against the Union. It iswell established that an employer's solicitation of griev-ances at preelection meetings carries with it an inferencethat the employer is implicitly promising to correct theinequities it discovers as a result of its inquiries. It isequally as well established that it is the implied promiseto correct grievances, rather than the solicitation, thatconstitutes unlawful interference with employee rightsand that the solicitation of grievances merely raises aninference that the employer is making such a promise,which inference is rebuttable by the employer. UarcoInc., 216 NLRB 1 (1974); Merle Lindsey Chevrolet, 231NLRB 478 (1977).Here Respondent contends that it did not solicit griev-ances. I disagree. Thus Goldman stated in his October 3letter that employees could discuss directly with Re-spondent any problems they might have without anyneed for a third party to represent them, that his doorwas always open to employees and he would be happyto discuss any matter concerning their jobs or anythingelse the employees cared to discuss at any time. He reit-erated this idea of dealing directly with employees andmaintaining an open-door policy at the October 17 meet-ing and continued to proffer the idea of direct dealings atthe November 24 meeting.Homes admits that Goldman asked for comments athis meeting with the press crew. I find that in the con-text of a speech where Goldman was comparing Re-spondent's wage program with that which could be ex-pected under a collective-bargaining agreement and waslisting the benefits offered by Respondent to employees,a solicitation of comments would reasonably be assumedby employees to be a solicitation of their views regard-ing their wages and working conditions. The employeescertainly took it as such since they proceeded to makecertain suggestions, including one with regard to chang-ing from an annual review to a quarterly one: Also, in 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD\response to Goldman's statements with regard to hisopen-door policy, Dorene Gonderman complained thatshe had been attempting unsucessfully to secure a wageincrease and she continued to complain in this regard atthe November 24 meeting At this time, while statingthat she should not have been promised the wage in-crease, Goldman said he had become aware that this andother promises had been made and they were workingon it. Further in his prepared speech, he stated that, eventhough Respondent was prohibited from promising orgranting wage increases outside its stated policy, theywould welcome the opportunity to personally discusswith each employee his wage rate and current wagerange. The employees were invited to contact their im-mediate supervisors to arrange such a meeting. Addition-ally, Goldman said he would provide a suggestion boxI further find that Respondent has failed to rebut theinference of an implied promise to correct the inequitiesit discovered as a a result of its inquiries. In this regard, Inote that the record does not reflect that Respondent haspreviously announced an open-door policy or encour-aged its employees to discuss their problems with itspresident. Further, this invitation was extended duringspeeches and in letters which were clearly in response tothe Union's organizational campaign and part of Re-spondent's campaign to persuade its employees to dealdirectly with it and to reject union representation. Inthese circumstances, the mere recitation of a "no prom-ises" formula does not negate the implied promise.Raley's, Inc., 236 NLRB 971 (1978). Accordingly, I findthat Respondent has violated Section 8(a)(1) of the Actby soliciting grievances from employees and by implicit-ly promising to correct any inequities found, including apromise to consider establishing a dental plan in thefuture. Uarco Inc., supra; Merle Lindsey Chevrolet, supra;Cutting, Inc., 255 NLRB 534 (1981); Permanent LabelCorp., 248 NLRB 118, 130 (1980); Raley's, Inc., supra.e. The threat of loss of employmentAccording to the credited testimony, in his October 17speech,5 Goldman said that the union contracts he hadseen required a ratio of so many journeymen to appren-tices, that most of Respondent's employees would beconsidered apprentices or trainees, and in order to main-tain the required ratio Respondent would have to lay offsome of the employees and hire journeymen. In one ofthe November 24 sessions, he specifically mentioned em-ployee David Gonderman and said if Respondent had topay him journeyman wages, they would just get a jour-neyman to do the job. I find this to be a threat of loss ofemployment if the employees selected the Union as theircollective-bargaining representative. Accordingly, I findthat Respondent thereby violated Section 8(a)(1) of the5 Respondent argues that the testimony of Gonderman and Camp isnot reliable as to their placing the discussion on Journeyman-apprenticeratio during the October 17 meeting I find no merit in this argumentCamp testified that he attended a meeting but does not recall whether itwas in October or November However, he also testified that revocationof authorization cards was discussed at this meeting and it is undisputedthat revocation of authonzation cards was mentioned at the October 17meeting, not at the November 24 meeting Moreover, Homes initially tes-tified that these ratio were discussed at the October 17 meetingAct. Delco-Remy Division, 234 NLRB 995 (1978); Duran-go Boot, 247 NLRB 361, 364 (1980).The General Counsel also argues that Respondent un-lawfully threatened its employees during one of the ses-sions of the October 17 meetings by Goldman's andMcCain's statements that there was no "open shop" inCalifornia and, if the Union won the election, employeeswould have to join the Union or leave Respondent'semploy. This was in the context of a speech whereGoldman had pointed out the "disadvantages of unionmembership such as the obligation to abide by unionrules, punishable union offenses, fines and assessments."He thereby conveyed an erroneous impression that themere selection of the Union as their bargaining represent-ative would inevitably result in either the financial andother obligations of union membership or loss of employ-ment. I find this to be a threat of loss of employmentwhich is violative of Section 8(a)(1) of the Act. -f. The inducement of employees to revoke unionauthorization cardsThe complaint alleges that Respondent induced em-ployees to revoke the authorization cards they hadsigned designating the Union as their collective-bargain-ing representative. Respondent did, in fact, provide em-ployees with information as to a procedure for revokingthe cards. Respondent contends that it merely did so inresponse to an inquiry from an employee as to the proce-dure for revoking his authorization card. However, theevidence does not support this contention. No employeeinquired regarding the revocation of authorization cardsprior to Goldman's statements at the October 17 meetingand Homes admits that he had commenced the processof preparing the October 17 letter prior to McCain in-forming him of Foltz' inquiry. Thus, the idea of the rev-ocation of union authorization cards was, in fact, initiat-ed by Respondent.Where employees in a noncoercive atmosphere requesttheir employer to advise or assist them in revoking unionauthorization cards, an employer may lawfully do so ifthe employee has the opportunity to continue or halt therevocation process without the interference or knowl-edge of the employer. KDI Precision Products, 176 NLRB135 (1969); Payless Drugstore of Port Angeles, 210 NLRB134, 136 (1974); Jimmy-Richard Co., 210 NLRB 802(1974); Aircraft Hydro-Forming, Inc., 221 NLRB 581, 583(1975). Further, advising employees that they can revokeunion authorization cards and furnishing information asto the procedure for doing so is not a per se violation ofSection 8(a)(1) of the Act, even though such advice maynot have been requested by any employee. AircraftHydro-Forming, Inc., 221 NLRB 581, 582 (1975). Howev-er, such conduct has been found coercive where the em-ployer has also attempted to elicit information as towhether employees availed themselves of this advice.Hatteras Yachts, AMF, 207 NLRB 1043 fn. 3 (1973);where unrequested advice has been accompanied by em-ployer assistance in the actual mechanics of the revoca-tion, Deutsch Co., 180 NLRB 8, 20 (1969), and where theadvice was given in the context of other unfair laborpractices, Kut Rate Kid & Shop Kwik, 246 NLRB 106, MARIPOSA PRESS541119 (1979); L'Eggs Products Inc., 236 NLRB 354, 389(1978).Here Respondent proferred its unsolicited advicewhich was later elaborated on in the October 17 letter inthe same meeting where it threatened its employees withloss of employment if they selected the Union as theircollective-bargaining representative and implicitly prom-ised that, if they rejected union representation, and dealtdirectly with Respondent, it would correct any inequi-ties. In these circumstances, I find that Respondent vio-lated Section 8(a)(1) of the Act by inducing employeesto revoke their authorization cards.5. The alleged unlawful interrogationDorene Gonderman testified that she and SupervisorKathy Smith had been personal friends for about 4 yearsand that, at one time during this period, they were nextdoor neighbors According to Gonderman, she had ap-proximately 10 conversations with Smith concerning theunion during the months of September, October, and No-vember They were casual conversations and never verylong. Most of the conversations were indistinguishable asto what was said in which conversation. However, shedoes recall that, in October during a break, Smith askedher how the union drive was going, if she had heardwhether supervisors would be allowed to vote, and ifthere were very many people at work involved Gonder-man replied that things were going fine and she did notthink supervisors could vote because they have the au-thority to hire and fire. She also told her when the nextmeeting was scheduled but did not tell her who was in-volved with the Union. Gonderman also testified that,sometime in October, Smith asked her who was involvedin the Union It is unclear whether she was referring toanother conversation or whether she was changing hertestimony as to this conversation. After being shown herprehearing affidavit which states that her first conversa-tion with Smith about the Union was around the begin-ning of July, and denied that this first conversation wasin reference to the organizing campaign of a previousunion. According to her, this other union was organizingin June; however, the parties stipulated that the organiz-ing campaign of the Union at Mariposa Press beganduring the first week of September and that, if Ziol-kowski was called to testify that to the best of his knowl-edge, prior to September, there was no contact made di-rectly between the Union and Dorene Gonderman.Smith testified that during the summer, around June,when the other union was organizing she asked Gonder-man if she could be included in the union activity. Gon-derman said no, because Smith could hire and fire.Thereafter, during the summer, Homes told Smith shewas not allowed to ask any employees about union mat-ters •and, if employees asked her questions, she couldanswer them and could express her own opinion but shewas not to ask employees anything. Following that dis-cussion with Homes, according to Smith, she did not askGonderman any further questions. However, she did eatlunch with Gonderman frequently, as did other employ-ees, and union matters were discussed in her presence.Smith denies that during any of these discussions sheever asked Gonderman if she had gone to a union meet-ingRespondent attacks Gonderman's credibility on thebasis of her confusion as to the time the Union's organi-zational campaign commenced. Unquestionably, her testi-mony was completely unreliable in that regard and .Icredit Smith, whom I found to be an honest and reliablewitness who was endeavoring to tell the truth, that thisconversation occurred around June. I also credit Smiththat she did not ask who .was involved in the Union norwhen any union meeting would be held. Gondernianadmits that her recollection is vague as to any conversa-tion which occurred after the initial one. I credit Smiththat, following this June conversation, Homes told hershe was not to question employees and she did not do so.In this regard, I note that, even though Smith admitsthat the Union was frequently discussed in her presenceand does not deny that she participated in these •discus-sions, there is no other evidence that Smith•interrogated-employees. In the circumstances, including the absenceof any evidence as to any other unfair labor practicesaround June or at any time prior to October, and the ab-sence of any evidence of other incidents of interrogationduring Respondent's rather active campaign against. theUnion, I find that Smith's asking Gonderman, in June,whether many employees were involved was an isolatedinstance of interrogation which did not violate Section8(a)(1) of the Act.C Granting of BenefitsI. The transfers to full-time statusAll of Respondent's unit employees are classified aseither full time or part-time. It is undisputed that parttime employees sometimes work a 40-hour week-and thatfull-time employees work less than a 40-hour week if nowork is available. A part-time employee does notbecome full-time simply by regularly working a 40-hourworkweek over a period of time Rather, some affirma-tive action has to be taken by Respondent to transfer anemployee from part-time to full-time. The principal dif-ference between part-time and full-time employees is thebenefits they receive Full-time employees receive a fullcomplement of benefits, including medical and life insur-ance, paid holidays, and paid vacations. On the otherhand, part-time employees receive, in lieu of all otherbenefits, one paid vacation day every 110 regular hoursworked During October five employees were trans-ferred from part-time to full-time status. They were MelPacheco, Wayne Lowe, Ron Murphee, Gary Mann, andAnnie Llamas.Homes testified that employees are transferred frompart-time to full-time status as the work load demands.With the possible exception of the press crew there areno guidelines by which a supervisor can determine whenan employee is to be transferred to full-time. Further, allsuch decisions are made by Homes. However, after apart-time employee continues to work 40-hour weeksover a period of time, the supervisor will normally rec-ommend that the person be transferred to full-time status.Then, assuming that the workload demands are favor- JanFebMarchAprilMaytJuneJulyAugSeptOctNovDec.$34,45539,24821,60019,12714,9058,4425,90117,65037,32328,15137,036$60 32671,93566,34767,01256,88168,13560,636106,355127,54374,24994,1.56S14,59218,11317,89613,0599,304,9,6809,82813,83816,51820.29810,814542DECISIONS OF NATIONAL LABOR RELATIONS BOARDable, Homes will consider, as to an individual employee,facts such as seniority, skills or aptitude for the particularjob, training, and background.In 1980, prior to the union organizational campaign,five employees were transferred to full-time status Theywere Kirsten Carpenter and Sonja Vaught in April, Ca-trina Stupp and Dorene Gonderman in May, and Jenni-fer Rossi on September 1 Carpenter and Gondermanworked in the bindery, Vaught in the warehouse, andStupp and Rossi in the press department. Of the five em-ployees who were transferred to full-time in October,Pacheco worked in the warehouse, Lowe in the pressdepartment, and Mar, Murphee,-and Llamas worked inthe bindery. Homes testified that the transfers to full-timestatus in 1980 reflected an increase in Respondent's busi-ness which stemmed from a change in its operations. Ac-cording to Homes, Respondent was initially engaged as awarehouse, and shipping operation. of Nitty Gritty Pro-ductions, one of Respondent's affiliated companies. Awarehouse was opened in Concord in September 1977.At that point, Respondent's sole customer was NittyGritty and its work complement was one full-time ware-house -and shipping supervisor and four to five part-timeemployees who were on-call In early 1978, Respondentcommenced the construction of a . new facility with theintention of expanding Respondent's operation into print-.ing and binding. When Respondent moved into that fa-cility in May 1979 and commenced its printing and bind-ing operation, it was still working exclusively for NittyGritty as the delays occasioned by the move into thenew facility had resulted in a tremendous backlog ofprinting and binding Work for Nitty Gritty. At that pointin time, Respondent had about five or six full-time em-ployees and about six part-time employees.In January Respondent began to aggressively seek out-side commercial printing and binding work. Its success inthis regard was somewhat erratic During the summerthere was a .significant decrease in its bindery and ware-house operations and July and August were particularlydissatrous for the bindery There was a dramatic increasein the printing operation in September and October and•there were also substantial, increases in the bindery de-partment and in the warehouse. Respondent's records in-dicate that its income by departments for 1980 was asfollows:BIND-PRINT- WARE-ERY ING , HOUSEPacheco was hired on July 7 primarily as a driver inthe warehouse department and was promoted to full-timestatus on October 2 at the end of his 90-day, probationaryperiod According to Homes, at the time Pacheco washired he was told that when Respondent's business in-creased to the point where a majority of his time wasspent driving he would be transferred to full time statusBy the end of his probationary period he was spending80 percent of his time driving a truck making deliveriesand pickups. The remainder of his time was spent work-ing in the warehouse.Lowe was hired as a part-time employee in the ware-house on July 2. On July 29 he was transferred to thepress department and began training as a "jogger." Bythe end of his 90-day probationary period he was work-ing a 40-hour week At that time, on October 2, he wastransferred to full-time status. Homes testified that in thenormal course of business the press is run full time andthat it is necessary for someone to occupy each positionon the press at all times Thus the four _press crew posi-tions†first and second pressmen, feeder, and jogger†areall full time positions. Accordingly, Lowe was trans-ferred to full-time status at the completion of his proba-tionary period.• Murphee was hired in October 1979 to work in thewarehouse. He also worked sometimes in the bindery. InJuly he began training as an -operator on the Perfectbinder. The Perfect binder, the primary machine used inRespondent's bindery operation, is a large machinewhich requires several persons to man it in addition toan operator who is responsible for the overall operationof the machine. McCain was the principal operator ofthe Perfect binder; however, according to him, heneeded to have another operator available to relieve himto perform other duties. Since Murphee had been satis-factorily training for that position and was the only em-ployee besides McCain who could operate the Perfectbinder, according to Homes, he was transferred to full-time status. At the time, Murphee was attending schooland was working only about 32 hours a week.Homes testified that in October, on receiving a payrollchange notice from McCain recommending Murphee fora wage increase, he called McCain in to discuss thematter He queried McCain as to his immediate andshort-term "need for a bindery trainee and asked if some-one on a part-time basis was really what McCain neededor did he feel at this point that he needed a full-time em-ployee in that position to relieve him to carry out hisother duties McCain said he had been in a hurry, that hewanted to get his paperwork done and had not reallythought it through, and that he had meant to indicate onthe payroll change notice that Murphee should be full-time with benefits. McCain also said that Murphee wasavailable to work up to 32 hours per week. McCain fur-ther said he understood that Murphee had decided toleave school at the end of the year and would be avail-able to work a full-time schedule.6Pnor to this, according to McCain, Murphee had been working 20 to30 hours on'a regular basis According to Murphee, in No‡rember he wasworking 30-32 hours a week MARIPOSA PRESS543McCain testified that Murphee had been training onthe binder and was performing satisfactorily but was notworking sufficient hours to permit McCain to Performhis other responsibilities -properly. Therefore, accordingto McCain, the work load actually caused him to recom-mend that Murphee be transferred to full-time status.McCain admits, however, that after Murphee was givenfull-time status his hours continued to vary through theend of the year from 22 to 36 hours. It was sometimearound the first of the year that he began working 40hours a week on a regular basis. According to McCain,when he transferred Murphee to full-time status, hespoke to him regarding the number of hours he wantedhim to work. He asked if Murphee could put in 40 hours.Murphee said he was still going to school McCain askedhow many hours could he work. Murphee said he didnot know and McCain said the more hours Murpheeworked the better it would be for McCain insofar as re-lieving him for his other duties. McCain admits he hadno subsequent conversations with Murphee concerningthe number of hours he was working.Murphee denies that McCain told him he was going tobe transferred to full-time status. He admits he knew Re-spondent's policy was that an employee received the fullcomplement of benefits upon being transferred to full-time status. However, according to him, he did not tellMcCain that he was going to be quitting school the firstof the year nor did anyone tell him to begin working 40hours a week. Rather, he just began to show up at 8 a.m.and ever since has worked a full-time schedule.Llamas was hired on September 27, 1979, as a part-time bindery worker. Mann was hired on March 11 as apart-time worker in the warehouse and was later trans-ferred to the bindery. In August, both Mann and Llamascommenced training on the saddle stitcher machine. Inlate August or September, Respondent started operatingthe sadle stitcher on a two-shift basis. Kirsten Carpenter,a full-time employee, and Mann were assigned to operatethe machine on the day shift; and Dorene Gonderman, afull-time employee, and Llamas were assigned to operatethe machine on the night shift. Mann was transferred tofull-time status on October 15 and Llamas was trans-ferred to full-time on October 17. McCain testified thatthese transfers were made because of the increase inwork load, because Mann and Llamas had been perform-ing satisfactorily on the saddle stitchei and because of'their semonty.7 With a few exceptions, Llamas has regu-larly worked a 40-hour week since at least the time shebegan working on the saddle stitcher.• When McCainasked her to work nights on the saddle stitcher, he toldher she would get a night wage differential and that hewould try to get her a raise. He further said that all ofthe employees, working on the saddle stitcher would betransferred to full-time status.7 According to Homes, Mann was more proficient on the saddlestitcher than Llamas8 Llamas signed a union authonzation card on ,September 10 Accord-ing to her, she began working on the saddle stitcher about a month earli-er2. The wage increasesRespondent granted wage increases to ,the 14 employ-ees during the period between the commencement of theUnion's organizational campaign and the election-10 inOctober and 4 in November. Homes, who has to ap-prove all wage increases, testified that all these wage in-creases were granted in accordance with Respondent'snormal practice. According to him, wage increases aregranted as merit increases on the recommendation of thesupervisor, to accompany a promotion, as a length ofservice increase which might be after 80 hours of em-ployment, or at the conclusion of the probationaryperiod, and as a result of their annual wage reviewwhich occurs in January.• Five of the wage increases in-volved here accompanied the promotions to full-timestatus discussed above. It is undisputed that it is Re-spondent's practice to grant a wage increase to employ-ees when they are transferred to full-time status, and thetiming of four of these five increases is consistent withthis practice. However, Lowe was transferred to full-time status on October 7 but did not receive the increasein his paycheck until November 21.10Lowe testified that after he began working as a joggerhe asked Kerry Orton, the first pressman,' if his trans-fer to the press entailed a wage increase Orton saidLowe was still "sort of on a temporary basis." Lowe fur-ther testified that he also should have been issued a uni-form but had to wait about a month for the uniform. For2 or 3 weeks after he began working on the press, heasked Orton about his uniforms and his pay increase andOrton said, "We'll wait and see how you work out."However, the parties stipulated that Lowe received a $1wage increase ' on July 29, and Lowe testified that hebegan working as a jogger around the end of July.Lowe's November 21 paycheck reflected a wage in-crease retroactive to October 2. When Lowe receivedthe check it was considerably more than he expected sohe asked Orton io check to see if there was a mistake.The following week, according to Lowe, Orton' told himthat about a month after he had been transferred to thepress he had been granted a wage increase, but it had notbeen logged into the computer so the money he receivedon his November 21 check was his wage increase retro-active to the date it had been granted.Homes testified that he approved Orton's recommen-dation that Lowe be transferred to full-time status andgiven a wage increase However, inadvertently the infor-mation did not get placed into the computer. Aroundmid-November, Orton told him Lowe had complainedthat he had never received the wage increase promisedhim by Orton Homes researched the matter and, after hediscovered the error, instructed the payroll clerk to rec-tify the problem. Homes then explained to Lowe whathad happened and, according to him, told Lowe that hisnext paycheck would reflect the raise retroactive to Oc-tober 2.9 In 1980, this Increase was delayed until Aprilis Respondent's payroll system involved a 1-week time lag betweenpayroll penod and paycheck11 Orton is an admitted supervisor 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrton testified that Lowe was not transferred to full-time status at the time he began working on the press be-cause he had no prior experience on a web press andOrton wanted to be sure that he could perform satisfac-torily before making •him full time: He further testifiedthat, at the time he asked Lowe to work as a. jogger,they had no discussion about a wage increase. However,according to him, they did have such.a discussion in Oc-tober when he told Lowe that he was satisfied with hiswork performance and was going to speak to Homesabout granting him a wage increase. He then recom-mended to Homes that Lowe be given an increase.Homes agreed, so Orton told Lowe he had the _raise. Onthe following payday Lowe asked Orton why his wageincrease was not reflected on his paycheck. Orton saidhe would look into it. He then ,spoke to the payroll clerkwho said she would take care of it. When Lowe receivedthe check which contained the retroactive pay, accord-ing to Orton, he asked- Orton what the extra pay was forand Orton reminded him that it was backpay because hehad not received his pay increase at the proper time.Orton also testified that he does not believe he Shad anyconversation with Homes about Lowe not receiving hiswage increase. However, he admits he does not remem-ber how he learned that the problem had been causedbecause the increase had not been placed in the comput-er. He thinks that,the payroll clerk mentioned it to him.Of the remaining nine wage increases involved herein,Respondent contends seven were given in , accordancewith its general wage policy for new hires. Respondent'srules and procedures for employees, dated April 1, 1980,provide:COMPENSATIONAs a general rule, all employees will receive acompensation/performance review annually. Addi-tional reviews may be conducted during the year •Certain additions to and clarification of procedures andrules are contained in a memo from Homes to the plantmanager dated April 14, 1980. This memo, provides:NEW HIRES2FULL OR PART TIMENew hires and wage rates other than replace-ments for part time employees must be approved by'the office in advance. The following wage policywill apply to part time new hiresNEW HIRES†PART TIME PAY POLICYUntil further notice new hires†part time will bepaid at the maximum rate of $3.50 per hour. After 2weeks or 80 hours worked, increase to $3.75 (or 25‡an hour), after review. After an additional 2 weeks,or_ 80 hours, review with increase of 250 an- hour toa maximum of $4.00. At 6 months performancereview increase 250 an hour. Maximum wage forpart time employees is $4.25 per hour.Homes admits this is merely a guideline and that theincrease is actually at the discretion of the supervisor.Generally the supervisors review such increases withHomes. Homes also admits that a review and wage in-crease does not necessarily have to be timed after 2weeks, 4 weeks, and 6 months of employment. Rather,Respondent's policy is very flexible in an attempt to tryto motivate, attract, maintain, and compensate good part-time people. In accordance with this policy BarbaraMurphee, Issac Camp, Michael Flotz, Derrex Nash,Andy Navarro, Sherrill Orr, and Debbie Shipherd all re-ceived 25 cent raises at intervals ranging from 2-1/2weeks to 1 month after their hire.The other two wage increases, given to Kathy Seyboltand Edward Rodrigues, do not fit into any specific&define' for granting wage increases. Rather, accordingto Respondent, they are covered by the statement in therules and procedures which states "additional reviewsmay be conducted during the year." Seybolt was given a25-cent-an-hour increase on her first year, anniversarydate, October 17. Homes admits there is no writtenpolicy that an employee must be reviewed after '1 year ofemployment. However, according to him, Seybolt is apart-time employee who does not desire to work fulltime. At the time she was one of only two part-time em-ployees who had worked for Respondent for as long as 1year. The other was ,Llamas who was promoted to full-time Seybolt's last raise had been in April.Rodrigues' wage increase was the only one not basedon length of service and merit. The increase was granted2 months short of the time for a possible 6 months in-crease for new hires, and both Homes and Smith, his su-pervisor, contend that they had problems with him as tohis job performance. However, they also contend, he hadbeen requesting a wage increase and he was granted onein the hope that it would serve as an incentive to in-crease the quality of his work performance.3. ConclusionIt is settled that increases and benefits to induce em-ployees to vote against the union is violative of the Actfor, as stated by the Supreme Court.The danger inherent in well-timed increases in bene-fits is the suggestion of a fist inside the velvet glove.Employees are not likely to miss the inference thatthe source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged. [NLRB v. Ex-change Parts Co.; 375 U.S. 405, 409 (1964).]The crucial question, of course, is motivation, becausegranting employee benefits during a union organizationalcampaign is not a per se violation of the Act. However,in determining whether a grant of benefits which coin-cides with a union organizational and election campaignis unlawful, absent an affirmative showing by the em-ployer of some legitimate business reason for suchtiming, the Board will draw an inference of impropermotivation and interference with employee rights underthe Act. Litton Dental Products, 221 NLRB 700, '701(1975); Somerset Shirt & Pajama Co., 232 NLRB 1103,1111(1977); see also Essex International, Inc , 216 NLRB575 (1975).- As to the transfers to full-time status, the GeneralCounsel argues that the circumstances under which each MARIPOSA PRESS\545of these employees was made full time were suspiciousand inadequately explained. On the other hand, Respond-ent argues that these transfers to full-time status were forlegitimate business reasons and within Respondent's flexi-ble policy and practice on such matters. Respondent hasno definite objective policy guidelines as to when an em-ployee will be transferred. However, I find that Re-spondent has met its burden as to Pacheco and Lowe.Homes testified without contradiction that Pachecowas told at the time of his hire that he would be madefull time as soon as the workload for a driver increasedto the point where it constituted a majority of his work.When he was transferred to full-time status at the end ofhis 90-day probationary period, he was driving 80 per-cent of the time. Lowe was hired on July 2. On July 29,he began training as a jogger on the press. Homes andOrton testified, without contradiction, that all press posi-tions are full-time positions shice the press runs full timeand the four positions must be occupied, at all times.Lowe was made full time at the end of his probationaryperiod.A determination as to the motivation for the transferof the three bindery workers to full time tatus is some-what more involved. Whether they are transferred to fulltime seems to depend, at least partially, upon a determi-nation as to whether the work load justifies such a trans-fer. The principal evidence as to general workload camefrom Respondent's summary of its 1980 income by de-partments The increase in the income of the bindery de-partment in October does not appear to corroborate Re-spondent's contention that there was an increase in workload in that department in October. However, there is nospecific' showing of any factors which would indicatethat, in early October, Respondent had reason to believethis would be a sustained increase. The income of thebindery department had been comparable in Februaryand March but steadily declined for several monthsthereafter. Yet during this decline, two bindery employ-ees were transferred to full-time status•Kirsten Carpen-ter on April 1 and Dorene Gonderman on May 19. In 'allthe circumstances, I find that overall department incomedoes not, by itself, establish the sort of increase in work-load which would cause Respondent to transfer employ-ees to full-time status. Rather, it appears to be only gen-erally corroborative of other evidence as to increasedwork load.Respondent contends that Mann and Llamas weretransferred to full-time statu essentially because theywere assigned to operate the newly acquired saddlestitcher machine. It is undisputed that, for at least severalmonths commencing in the first week of September; thework load for that machine was sufficient to require op-erating it on a double shift. Llamas testified that duringthe latter part of August when she was assigned to begintraining on the saddle sticher, McCain told her that ev-eryone assigned to the saddle stitcher would become fulltime with benefits. In response to her request for a wageincrease, he said he would try to get her an increase.However, when questioned as to why Mann and Llamaswere not immediately transferred, McCain testified thathe was not sure whether there would be sufficient workto keep the machine busy and that it took 3 weeks to amonth to make that determination.In the circumstances, I conclude that a delay of 3 or 4weeks in effectuating the promise that the operators ofthe saddle stitcher would be transferred to full-timestatus was not so unreasonable as to support an inferencethat the transfers were motivated by the union organiza-tional campaign. Thus, as with Pacheco, the transfer ofMann and Llamas was effectuated in accordance withpromises to do so which were made prior to the Union'sorganizational campaign. Respondent had an obligationto effectuate this change in status as if the Union werenot in the picture. Accordingly, I find that Respondentdid not violate Section 8(a)(1) of the Act by transferringPacheco; Mann, Llamas, and Lowe to full-time status.On the other hand, I find that the circumstances ofRon Murphee's transfer to full-time status do not estab-lish a legitimate business reason for the timing of histransfer. He does not meet with Respondent's most basicrequirement•that he regularly work a 40-hour week. Itherefore conclude that the evidence supports an infer-ence of unlawful motivation. This conclusion is but-tressed by my finding below that the grant of certainwage increases was unlawfully motivated. Accordingly, Ifind that Respondent violated Section 8(a)(1) of the Actby transferring Murphee to full-time status with the ac-companying grant of benefits and wage increase.As to the wage increases granted to Pacheco, Lowe,Mann, and Llamas, in accordance with Respondent'sprior practice, these increases accompanied their transferto full-time status. Since I have found these transferswere not violative of the Act, I also find that the wageincreases which accompanied the transfers were not vio-lative of Section 8(a)(1) of the Act."Regarding the other wage increases granted during theelection campaign, seven were granted to employeeswith less than 6 months' seniority and two were grantedto employees with more than 6 months' seniority. TheGeneral Counsel correctly argues the burden is on Re-spondent to establish that the timing of such increaseswas motivated by factors other than the union campaignor the pendency of an election, Chester Valley, Inc., 251NLRB 1435 (1980); and that the burden is met where theincreases are shown to be granted in accordance with anestablished regular wage program. Doces Sixth Avenue,225 NLRB 806, 810-811 (1976). The General Counselalso argues that a further indicia of unlawful motivationis the fact that wage increases were granted in "unprece-dented" numbers for a 4- to 6-week period other thanthe period of the annual reviews. Adam Automation &Mfg. Co., 218 NLRB 1255, 1258 (1975).Respondent's only regular established program ofwage increases for part-time employees with more than 6months' seniority is that which accompanies a transfer tofull-time status based on an annual review. This review isnot given on an employee's anniversary date but rather isgiven to all ernriloyees during the same time period.Annual reviews, and the resulting wage increases, were1 2 In the circumstances,' I find that LoWe's wage increase was the in-crease which accompanies a transfer to full-time status and that the delayin his receiving the increase was inadvertent. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven in 1980 during the month of April. Any otherraises are given at the discretion of the supervisor andHomes. The raises given to Seybolt and Rodrigues fallwithin this discretionary category and were not based onany regularly established wage plan. I find that Respond-ent has not established a legitimate business reason forthe timing of the wage increase granted to Seybolt andRodrigues. Accordingly, I find that Respondent has vio-lated Section 8(a)(1) of the Act by the grant of wage in-creases to them.As to the wage increases granted the newly hired em-ployees, Respondent's stated wage policy provides forreview after 2 weeks or 80 hours with a 25-cent wageincrease and a second review after an additional 2 weeksor 80 hours with a 25-cent wage increase. All the wageincreases were granted within 1 month of employmentexcept for Orr who was given a wage increase after 5weeks of employment. Although it appears from therecord that Respondent's practice has not been to giveall new employees two wage increases during their firstmonth of employment, there is nothing to suggest thatthey did not receive one wage increase during that firstmonth..The General Counsel finds it suspicious that Murpheeand Shipherd were the only employees who receivedwage increases approximately 2 weeks after their hiredates. Also none of the wage increases were granted ex-actly 2 weeks or 4 weeks after hire. I find that neithercircumstance is an indicia of unlawful motivation. Thereis no reason to conclude that the actual timing of thewage increases, as opposed to the 2 weeks and 4 weeks,or 80 hours and 160 hours, anniversary dates, was moreadvantageous to Respondent's election campaign. All theraises were granted after the initial surge of card signingand the Union's demand, and all of the pertinent anniver-sary dates would have been prior to the election.I find no significance in the fact that the raises werenot granted precisely on the appropriate anniversarydates. In all the circumstances, I find that the wage in-creases granted to new hires conformed generally to Re-spondent's wage plan for new hires. The fact that a largenumber of wage increases was given during the preelec-tion period only reflects that a number of new employeeswere hired in September and October. There is no con-tention, or evidence, that the hiring of these new em-ployees was unlawfully motivated. Accordingly, I findthat Respondent did not violate Section 8(a)(1) of theAct by granting wage increases to Camp, Foltz, BarbaraMurphee, Nash, Navarro, Orr, and Shipherd.D. The Discharge of Funseth, Sterling, and CampbellAs set forth above, on September 25 and 26 the Unionnotified Respondent that Funseth, Sterling, Schwarz, andRodrigues were members of the volunteer organizingcommittee. Both Sterling and Funseth commenced work-ing for Respondent in September and Campbell's firstday of employment was October 7. On October 7,McCain discharged Funseth, Sterling, and Campbell forsmoking marijuana during their lunch break. It is not dis-puted that they were in fact smoking marijuana. It is alsoundisputed that in September, prior to the union activity,McCain had told Sterling and two other employees thathe thought he had observed them smoking marijuanaand, upon their denial, warned them that if he caughtthem smoking marijuana again during their lunch breakhe would discharge them. In these circumstances I agreewith counsels for the Respondent and the General Coun-sel that Respondent established the discharges wouldhave taken place even in the absence of the union activi-ty. Accordingly, the motion of counsel for the GeneralCounsel is granted to withdraw subparagraphs 7(a) and8(a) and (b) of the amended complaint insofar as they al-leged the unlawful discharge of Funseth, Sterling, andCampbell. Wright Line, 251 NLRB 1083 (1980).E. The Discharge of Schwarz1. FactsAllen Schwarz was hired on September 8 to work inthe bindery. He had no prior experience doing binderywork. According to McCain, when he hired Schwarz heexplained that there was a probationary period and thatif his work was satisfactory he would receive a wage in-crease after so many hours and after so many more hewould get another raise with the possibility of beingtransferred to full-time status; but, that if his work wasnot satisfactory, he could be discharged. AlthoughMcCain was Schwarz' supervisor, both Smith andMcCain testified as to the reason for his discharge. Ac-cording to Smith, Schwarz moved incredibly slow, hewas always wandering around pretending to push hisbroom, talking to other employees, and "not doing muchof anything." Smith further testified that on the daySchwarz was discharged she observed Schwarz pretend-ing to sweep in a corner of an area between the binderyand the warehouse for a half hour when it only required2 minutes at the most to sweep. According to her, shewas furious and went to McCain, related to him whatshe had just observed, and told him that he had to dosomething about Schwarz, that Schwarz' work perform-ance was terrible, other employees had been complain-ing" and, if McCain did not discharge him, she would.According to McCain, he would assign Schwarz a jobof cleaning up an area, emptying barrels or something ofthat nature, and then he would notice Schwarz leaningon his broom talking to other employees. As soon asMcCain approached him, Schwarz would start movinghis broom. McCain spoke to him regarding this a half-dozen or a dozen times, the first time being about a weekafter he was hired. Then he gave him a verbal warningon September 18 for leaning on his broom, not followinginstructions, and improperly feeding the pockets of thePerfect binder. According to McCain, on several otheroccasions he told Schwarz he was getting tired of himmaking mistakes and leaning on his broom, not doing hisjob, that he had better start straightening up or he wasgoing to be out the door. Essentially McCain testified13 According to Smith, employee Larry Carpenter complained thatSchwarz worked too slow and was too inept to be of any assistance inthe operation of the three-knife tnmmer Kirsten Carpenter and SonjaVaught generally complained as to Schwarz being permitted to standaround when they had to work - MARIPOSA PRESS-547that Schwarz was lazy and did not have the aptitude tobe a bindery workerMcCain further testified that, on September 26,Schwarz was assigned to-feed pockets which he proceed-ed to do incorrectly and too slowly McCain wrote up awarning, called Schwarz into the office, and explained toSchwarz that he had been watching him, counting the.mistakes .that.he made, and that he was tired of warningSchwarz about just being a broom leaner. He said thatwith his mistakes, Respondent could not afford him, andif he did not get his act together he was not going to bethere. McCain. showed Schwarz the written warning,pointed out to him that he could either concur or dis-agree, and that if he disagreed he could write in a state-ment of disagreement. Schwarz ' said he neither con-curred nor disagreed with the statement. Schwarz signedthe warning, but did not write a statement on the warn-ing report nor did he check the box for either concur-rence or disagreement with the supervisor's statementcontained in the warning McCain's written comment,which appears on the warning, reads:.-' I have explained what jobs have to be performedand have had to take over for Allen because hecould not keep up with machine or made mistakes.On 9-26-80 he could not keep up with the firstpockets I assigned him so I put him on some easierones and he, feed [sic] them backwards on 4' Occa-sions and let them run out also.Schwarz testified that on the day he received the writ-ten warning he had been loading the pockets in thebinder and had been unable to keep up with the binder.According to him, the material was going too fast and he,had too many stations He was removed from the binderand was replaced by two employees who were assignedthe same number Of pockets that Schwarz had been han-dling alone 'On direct .examination, Schwarz testifiedthat he did not recall how many pockets this was; how-ever, on cross-examination he testified that he thinks itwas about five pockets. He further testified he never ob-• served how many pockets one person would typicallyfeed so' he does not know whether five was an unusual_number or not.'McCain denies that he ever assigned Schwarz fivepockets. According to him, normally, he would assign\ Schwarz three pockets and would assign other employ-ees' four. He specifically denies that he assigned moreThan one person, on September 26 to feed the samenumber of pockets that Schwarz had been feeding byhimself. I credit McCain in this regard. In doing so, Inote that, though given the opportunity to do so,Schwarz made no notation on the warning of his allegedversion of what occurred: , •McCain testified 'that at the time, he gave Schwarz theWritten warning he was beginning to think there was nohope for Schwarz, -that he could not perform any job as-signment' free -of Mistakes. However, following the Sep-tember 26 warning, he assigned Schwarz to stack booksat the end of the binder. According to McCain, this was'the least complicated of the bindery assignments.Schwarz testified that two employees are assigned to theend of the binder, one- sits in a chair at the end of theconveyor and removes the material from the conveyorand hands it to the other employee who stacks it on apallet. Schwarz further testified that for at least a weekor 10 days after he received the written warning heWorked as one of these two employees: He also testifiedthat it had been his obvservation that,' generally, no em-'ployee spent more than a half day at a 'time working atthe end of the 'binder. Nevertheless Schwarz was not re-assigned from that position until about 3 days prior to hisdischarge. He also testified that when he worked at theend of the binder he actually had no contact with anyemployees other than the one working with him. How-ever, when he was working loading the binder pocketshe had more contact with the other employees. Employ-ees would sometimes stop the machine and go down andhelp other employees with the fiallets, help people loadthe bins ,and, in general, mix aroundMcCain testified that Schwarz' work performance didnot improve after the written warning. He did assignSchwarz to' the end of the binder' for 'several days, thereason being that he could no longer assign Schwarz to'feed pOckets because of the mistakes he made. Accordingto McCain, the jobs 'they were running during thatperiod of time were too critical and too close as to countto allow for very many bad books. On October 10 theywere having some difficulty with a particular job mainlybecause of a customer's problem. This resulted in quite abit of downtime during which McCain would assign em-ployees to clean up, break down and repair pallets,empty barrels, sweep the floor, and anything else thatneeded to be done ,but is difficult to find time to dowhen the binder is running. Every time he assignedSchwarz to do something, Schwarz would go in a corneror behind the collator where he could not be seen"unless you were specifically" looking for him; he wouldlean on his broom and watch the press run and stand in acorner and look around to see what everyone was doing.McCain observed him CIO this twice for 3 or 4 minutes ata time.At some point during that day, according to McCain,Smith asked what he was going to•do with Schwarz. Shesaid she had -been watching -him sweep the same 3-footsquare in the courtyard for the last half hour, that therewas nothing there, that he was just pushing the broomaround in a circle, and why McCain did not do some-thing with him She further said that if McCain did notget rid of Schwarz, she was going to go crazy. At thetime, according to McCain, he was busy and did nothave time to do anything; however, he told Smith that assoon as he could catch Schwarz doing something wrongagain he was going to discharge him.Subsequently, when -McCain was checking to see whateach employee was doing, he did not see a couple of em-ployees so he began to look around for them. He walkedover to the end of the cutter and observed Schwarz lean-ing on his broom- behind the collator just standing there.According to McCain, he stood and watched Schwarzfor 5 minutes. During that time Schwarz did not move atall; whereupon McCain filled out Schwarz' terminationreport, came out and asked Schwarz to come into his 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice Schwarz asked why. McCain said he was fired,that he was not doing what McCain asked him to do andMcCain was getting tired of seeing him lean on hisbroom and making mistakes that cost money and books.Schwarz said he was doing as good a job as anybodyand that the only reason McCain was discharging himwas because he was a union affiliate. McCain said he wasfiring Schwarz because he was a lousy worker. Schwarzsaid he would take this either to the NLRB or to the at-torneys. McCain responded that he did not care whoSchwarz took it to, that he was discharged because hecould not do the job. Schwarz said he was going topursue it. McCain said, "You are free to pursue it as faras you want." McCain admits that at that time he knewSchwarz was interested in the Union. Schwarz's termina-tion memo cites incompetence as the reason for termina-tion and under comments notes: "Spent a good deal oftime leaning on a broom talking to other employees andkept making the same mistakes•mainly loading pocketswrong."Schwarz testified that on October 10 he spent the firsthalf of the morning sweeping and the second half un-loading the .pallets into the bins. According to him, abouta quarter of the signatures on the pallet had already beenthrough the trimmer and that the signature mark, whichis a black stripe on the side of the folds, had beentrimmed off which made it more difficult to know inwhich direction the signatures should be placed in thebins." When questioned as to whether it matteredwhether the signatures are placed in the bin correctly, hetestified that it helps to have them going in the same wayas they are going to go- into the binder or at least what-ever way you are putting them in; if you are puttingthem in the bin all the same way, the person loading thepocket will have less chance of placing the signatures inthe pockets incorrectly He further testified that if signa-tures were placed in the bins' incorrectly, the personloading the pockets could correct it, since all they had todo was simply to look at what they had in their handsand be sure that they placed it in the pocket correctly.Schwarz testified that on the morning of the day hewas discharged, he was loading bins and Larry and Kir-sten Carpenter were loading- pockets. According toSchwarz, neither of the Carpenters mentioned that hewas loading the bins incorrectly nor did the binder makeany significant stops. According to Schwarz when he re-turned from lunch McCain told him, 'I'm sorry, I've gotto let you go." Schwarz asked why and McCain repliedthat Schwarz had loaded three layers into the bin incor-rectly and that the Carpenters had complained about it.Schwarz said that the Carpenters were the ones whowere responsible for loading the pockets, not him. Hefurther complained that he could not see the way the sig-natures were going, apparently referring to- the allegedabsence of the signature marks. McCain said that some-one had said they saw Schwarz leaning on a broom thatmorning and that Schwarz only had two speeds, slowand stop. Schwarz said he thought the real reason for hisdischarge was his organizing activity. McCain said, "You'4 Apparently Schwarz referred to this stnpe to determine the properplacement of the signaturesgo ahead and get your NLRB. I can get 10 employees toswear you are not a good worker." At this point,Schwarz walked away.Schwarz admits he did not deny that he had loadedthe bins incorrectly. Rather, he said that since he hadbeen written up for loading pockets incorrectly, it wasincumbent on the person loading the pockets to load cor-rectly. He also told McCain no one had said-anything tohim and there had been no significant stoppage,- to hisrecollection, and that based upon the written..warning hehad received, it seemed to, him the .primary responsibilityfor loading the pockets correctly lay with the personwho was loading the pocket. He admits, however, thatMcCain was speaking to him regarding†the proper load-ing of the' bins McCain testified that the Carpenters hadcomplained to him about Schwarz on -numerous occa-sions but does not recall for sure whether they com-plained on the day of Schwarz' discharge. Nor does herecall for sure telling Schwarz that day the Carpentershad been complaining regarding -him -loading bins incor-rectly that morning.There is no substantial disparity between the testimonyof McCain and Schwarz 'as to this cOnveration. Howev-er, to the extent that Schwarz' ,version of the reasongiven by McCain for his discharge implies that Schwarzwas discharged because the Carpenters complained. Icredit McCain's version of what he said and his denialthat complaints by the Carpenters were factors he con-sidered in making the decision to discharge Schwarz.Further, I, do not credit Schwarz that the binder did notmake any significant stOps that morning It is apparentfrom his, testimony that he is not very knowledgeable re-garding' bindery operations.As to Schwarz' overall work performance, McCaintestified that Schwarz made a number of mistakes, thathe warned Schwarz he was making WO many mistakes,and would .have to watch what he was doing or hewould be discharged: McCain specifically referred toSchwarz' work on the Perfect binder. The operation ofthe Perfect binder requires, in addition to the operator,employees to stack into bins forms consisting of severalpages which are called signatures. Then other employesremove the signatures from the bin, jog them so thatthey are even, and fill the pockets that ,feed the Perfectbinder. The machine then collates and binds the booksand other employees are required to remove the boundbooks and stack them on pallets. From there, the books -are moved to the three-knife trimmer where the edges!,::are trimmed. Employees are ,then required to remove the"'finished books from a conveyor belt and box them orstack them on pallets.According to McCain, Kirsten Carpenter, and LarryCarpenter, who is the operator of the three-knife trim-mer, Schwarz was assigned to these various jobs andconstantly made mistakes and/or worked. so slowlydoing all of them. Specifically, when he loaded the bins,he placed the signatures in the wrong, direction and/orthe wrong bin. When he was assigned to load pockets,he worked too slowly which resulted in the pockets notbeing kept filled which caused the machine to shutdown. According to McCain, even prior to September MARIPOSA PRESS54919 he had spoken to Schwarz about loading pocketsbackwards. On at least one occasion, McCain stoppedthe binder and showed Allen what he was doing wrong.He took some signatures out of the pocket and showedSchwarz the correct way .to place them in the pocketand immediately thereafter Schwarz again placed signa-tures in the pocket incorrectly. McCain told him he wasdoing it wrong and he would have to watch what hewas doing. McCain cannot recall the. date of this inci-dent.According to McCain, Schwarz put signatures into thewrong pockets and did not jog the signatures properly.Jogging requires a certain amount of manual dexteritywhich apparently Schwarz did not possess. He was allthumbs; he could not move his hands properly and heheld the forms too tightly, McCain would explain andshow him how to do it correctly but Schwarz could notseem to catch on. McCain assigned Schwarz to stackbooks off the end of the binder. These books have to bestacked on a pallet in a pattern so as to prevent, thebooks from tumbling off when the pallet ' is moved.Schwarz could not keep up. He could not remember thepattern He would get flustered and sometimes take 8 to10 books and thrOw them on the ground and just startover. All of the books that he threw on the groundwould be ruined.McCain also testified that when Schwarz was assignedto work at the end of the binder, he complained that thebooks were too hot (from the hot pre-melt glue used inthe binder) and began to wear gloves, he stacked thebooks incorrectly and when he got begind he threwthem on the floor.. At this point McCain told him that ifhe threw any more books away McCain was going tothrow him away This was 3 to 7 days prior to-the writ-ten warning. As to why he did not give Schwarz a writ-ten warning at this time, McCain testified that he wastrying to give him a chance. He wanted to see if hecould at least improve.McCain -testified that most of the employees under hissupervision are instructed that they are to find somethingto do when the binder , shuts off such as pick up scrap,empty barrels, load bins, sweep, or anything they coulddo that makes them at least look like they are working.He further testified that when the binder is down, mostof the employees load pockets if there are pockets to beloaded, pick up scrap, move skids, and sometimes repairbad books. It depends upon what needs to be done andhow severe the stop is. If it is going to be brief, perhaps5 minutes, he usually tells employees to clean up any badbooks on the floor and load pockets. If it is going to be15 minutes or more, he will tell them to sweep up anybad books, empty barrels, repair pallets, etc. He wouldassign different jobs to different employees. When ques-tioned as to whether he considered these to be "makework" tasks or important tasks, McCain testified that heconsiders them to be important, that, when the binder isrunning, if 10 pallets are needed to pack a job and thereare only 6 in the shop, then somewhere they have to find4 additional pallets at a point when they really do nothave time to do so. therefore, if there is downtime andpallets are available to be repaired or garbage bins to beemptied, it is important to get those tasks done so thatthey are not required to do it while the binder is operat-ing.McCain admits that it is common for new employeesto make mistakes on the binder but asserts that the extentof the mistakes made by Schwarz was uncommon, thatmost employees learn . to perform satisfactorily within, afew days or a week at the most. Schwarz never achievedthis level of performance. McCain also testified that hedoes not recall seeing any other employees standingaround like Schwarz and that, on the occasions when heobserved Schwarz leaning on his broom, there were jobsto be done such as repairing pallets, emptying garbage,sweeping the floor, and loading the bins. According tohim, he never had any problems on any consistent basis.with any other employee not doing anything productivewhen the binder was down.Employees Kirsten and Larry Carpenter testified as toSchwarz' work performance. Kirsten Carpenter" testi-fied that Schwarz was lazy, that she does not knowwhether it was just that he did not want to work orwhether he just could not handle the job, but she doesknow that he did not work' very well.- Specifically hewould fill the pockets of the bins backwards and whenshe would tell him he had done it incorreetly and try toexplain to him what to do, he would respond that he didnot care, that other employees could fix it When Kirstenexplained that the other employees did not have time tofix It, he would again say "They can fix it."She also testified that a couple of times she was feed-ing pockets while Schwarz was filling the bins and halfof her time would be spent rearranging her pockets. Fur-ther, there were a couple of times when the machine ranout because he had wrong signatures in the wrong bin.He would place the signatures in the bins backwards orhe would put signatures in the wrong bin. She furthertestified that McCain places the new employees by expe-rienced employees on the binder so she has observedSchwarz feeding pockets as she was working next tohim. According to her, when she would try to show himhow to do it, he would say that he had a better way.When she told him that if he did it the way she was in-structing, it was a lot easier and would get the job done,he would reply, "No, I'll do it my way." Then thepocket would shut off because he did not get the signa-tures jogged propeily and, when he placed signatures inthe wrong pockets, the result was bad books and dam-aged books that could not be fixedKirsten Carpenter also testified that she has observedSchwirz stacking books at the end of the binder quitefrequently. He worked' too slowly, and stacked the pal-15 Kirsten Carpenter was the observer for Respondent at the election'However, according to her, pnor to the beginning of November she had'not made up her mind about the Union She was Just debating whether tovote for or against It She once had a discussion with Schwarz regardingthe Union during the lunch penod which turned into an argument Ac-cording to her, she does not actually remember what was said but shewas very upset when she finished talking to him He promised a lot ofthings and she said she did not see how he could do that, that shethought the Union would have "to discuss it, would have to bargain withthe Company and it would be decided there She admits that she wasangry with him during that discussion but denies that she felt any person-al animosity towards him or that she wanted to see either him or Rodri-gues discharged because of their union activity 550DECISIONS OF NATIONAL LABOR, RELATIONS BOARDlets incorrectly. The books are supposed to be turned onthe pallet every so often so that the spines are distributedon the pallet in a way that keeps the books from fallingoff the ,pallet when it is moved. Schwarz just could notseem to do it correctly. He would not remember to turnthe books, consequently the layer of books would bevery uneven and they would ,fall when the pallet wasmoved. She further testified that she has worked withSchwarz boxing books as they come off the ;trimmerThe books which come out of the -three-knife trimmerare finished product. They come out on a conveyor beltabout 3 feet wide and approximately 6 feet long. There.is•a table placed sideways to the rollers and an employeestands on each side of the table and boxes the books incertain patterns. One person -stands in the front and an-other in the rear. Usually the front person will box morebooks because that person is closer to the belt. Accord-ing to Carpenter, she has worked with Schwarz when hehas been in the front position. The books would comeout, and he would get so jumbled that instead of pickingup the books he would just shove them at her so that shewould be doing twice the, work, witlr stacks of books. When the stacks get too piled up, then Schwarz wouldjust throw them on the floor She told him that thebooks were. finished productz and that was what waspaying both of their salaries. Schwarz said he did notcare.After receiving that response on several occasions,Carpenter admits that she finally got upset, and told him"Don't throw them on the ,floor and don't push ,them.to-wards me," that he had to at least try to pick up everyother stack of books. After this, Schwarz stopped throw-ing the books on the floor. He would throw them on thetable and would push the books towards Carpenter. Sheswitched positions with him The books were coming outfast and she was still boxing probably three boxes to hisone. According to her, Schwarz could not keep up and. she was rushing and it was really a mess. The books felloff the end of the roller. Finally, Schwarz stopped tryingto .place books on the pallet and just handed them , toCarpenter. When asked how she , would compareSchwarz' work performance to that of .other new em-ployees working on the binder and the trimmer, she testi-fied, "There's no companson. Allen was the worst, pluswhen you try and teach him something he just didn'twant to. It was like he didn't want to learn. He-just felt,I don't care, You know, who cares? Or let me do it myway. And there are some .things that you just _can't doyour way. You just have to do it the set way until. youfigure out or set good enough to figure out doing it yourown way."Kirsten Carpenter testified in agreement, with McCainthat all employees are required to clean tip. According toher, a number of times Schwarz would sweep in a 3-footwide square and 'just keep sweeping that place for half anhour when in a half hour you could get the entire plantdone with a couple of people. Other times, he talked 'topress employees or other employees On occasion, ac-cording to Carpenter, she would say to Allen, "Let's getbusy, everybody else is cleaning up." Schwarz would sayokay and walk away. She admits she complained-toMcCain regarding Schwarz, that he did not like to workwith him and wanted him to be discharged because hewas incompetent and made her job a lot more difficult sothat sometimes -she would have to work twice as hard.She further testified that in the 2-1/2 years she hasworked for Respondent in the bindery she has never ob-served any new employee having as much, trouble feed-ing pockets on the Perfect binder as Schwarz nor makeas many mistakes as he did., Larry Carpenter operated the three-knife book trim-mer which takes a paperback book, cuts the top, bottom,and front square and feeds it out on a conveyor systemwhere other, employees remove them and stack them onpallets' or, box theni. Larry Carpenter testified - thatSchwarz had been assigned to stack a box 'of books asthey come off the three-knife trimmer which he was op-erating.' According to him, Schwarz did not do a verygood job. He told Schwarz' 'toturn the books andshowed him how, but Schwarz never turned the booksthe way he instructed him. Rather; he would Tilace thebooks however he could stack theni with the end resultthat the hooks would' fall. Carpenter explained toSchwarz several,times how to perform. the job. properly.Nevertheless, his performance did not improve after the:explanation. According, to Larry Carpenter, Schwarzseemed to lack the coordination and speed to keep upwith the books. On one occasion, Schwarz got so farbehind that the second person .could not keep up withthe books and the books backed, up into the machine_causing a jam which resulted in a loss of 4 hours of pro-duction ' time This happened about 2 weeks after"Schwarz began his employment:, At this point, Carpenterrequested that Schwarz not be assigned' again to thethree-knife trimmer. At the time of .this incident, Carpen-ter had. no knowledge of any union' activities among theemployees. According to him," he first learned about theunion activity when Schwarz I had worked there for alittle more than 3 weeks. Carpenter further testified thathe never had as Much of a problem training anyone on"the three-knife trimmer as he did with Schwarz., Carpenter also testified that he has seen Schwarz feed-ing pockets on the Perfect binder and that Schwari hada lot of problems jogging signatures. According to him,when you are feeding pockets, you have to jog the signa-tures square to the' front edge. Otherwise, the machineWill not pick them up and feed them. Schwarz neverseemed' to 'be able to do that very well. When asked if hecould tell What the problem was with Schwarz in this-regard, Larry Carpenter testified that Schwarz wouldwork- twice as hard as he needed to and still 'he wouldnot get the job done the way it should be done; he does_ not know whether it was lack of coordination or what,•but Schwarz_ just did not seem to have the ability. Car-penter also testified that he has observed the binder shutoff when Schwarz was feeding pockets and that he_ knows it was Schwarz who caused the machine to shut_off because, ,,when he would go over to fix it he wouldpull Schwarz' signatures out and rejog them, show himhow to jog, them and put them back in. Schwarz couldnot seem to jog them, flat. Instead of. being all joggeddown square to the front edge, some of them would be MARIPOSA PRESS551off a half-inch or better or would be turned the wrongway.2. ConclusionWhere, as here, the determination as to whether a dis-charge was unlawful turns on motivation, the GeneralCounsel is required to make a prima facie showing suffi-cient to support the inference that protected conduct wasa motivating factor in the employer's decision. Once thisis established, the burden shifts to the employer to dem-onstrate that the same action would have taken placeeven in the absence of the protected conduct WrightLine, 251 NLRB 1083 (1980).I find that the General Counsel has made a sufficientprima facie showing based on the animus indicated byRespondent's election campaign and the concurrentunfair labor practices found above; Respondent's knowl-edge that Schwarz was one of four persons identified bythe Union as members of the employees' volunteer orga-nizing Committee for the Union and the timing of the dis-charge within less than 3 weeks after Respondent ac-quired such knowledge and within 3 days after Respond-ent received the Union's demand for recognition; the ab-sence of a single, major precipitating incident; and thecoincidence of the other three kriown members of theUnion's employee organizing committee all being dis-charged during the course of the preelection campaign.However, I also find that Respondent has rebutted thisprima facie case by demonstrating that Schwarz_ wouldhave been discharged even in the absence of the unionactivity. Thus, Schwarz commenced work for Respond-ent on September 8. Within a week, McCain beganspeaking to him regarding the mistakes he was making.On Septem' ber 18, the day before he, Funesth, Sterling,and Rodrigues signed union authorization cards," hewas given a verbal warning for leaning on his broom,not following instructions, and improperly feeding thepockets of the Perfect binder. Nevertheless he continuedthe same conduct which led to the verbal warning. Ontwo or three ,occasions, McCain told him he would bedischarged if his work did not improve and on Septem-ber 26 McCain gave him a written warning regarding his'unsatisfactory work performance. Despite all this,Schwarz' work performance did not improve. In thisregard, I credit the mutually corroborative testimony ofMcCain, Smith, and- Larry and Kirsten Carpenter as toSchwarz' incompetence, particularly since the GeneralCounsel adduced no evidence to refute it. Further, thereis no evidence which establishes disparate treatment17and Schwarz' employment•only one month•was tooshort, absent a contrary practice, to support any adverseinference from McCain's failure to discharge him earlier.In fact, excluding his first 10 days of employment, a dis-charge at any time during his probationary period wouldhave raised suspicions as to timing. Similarly, any ad-verse inference which might have been drawn from the16 There is no evidence that any authonzation cards were signed pnor'to September 19" Contrary to the General Counsel, in the absence of evidence to es-tablish that other- employees had been similarly incompetent, I do notfind it significant that neither McCain nor Smith could recall any otheremployee who had previously been discharged for Incompetenceabsence of a major incident on the day of his discharge isnegated by the continuing pattern of unsatisfactory per-formance. Accordingly, I find that Respondent did notviolate Section 8(a)(1) and (3) of the Act by dischargingSchwarz.F. The Discharge of Rodrigues1. FactsRodrigues was hired on June 17, 1980,18 as a generalcleanup employee. He was terminated on November 11,1980, allegedly for incompetence and excessive tardinessand absenteeism. Initially he was supervised by GaryShultes, the plant manager. His job was to clean thepress and bindery areas, the warehouse and the court-yard and to gather and remove trash from those areas.Additionally, he did some painting and some light car-pentry work. Around the first of September, whenShultes left Respondent's employ, Smith became his su-pervisor. About September 9, Rodrigues, who had beenworking a regular 40-hour shift, was transferred to part-time hours at his request. Thereafter, his working hourswere from 12:30 to 5:30 p.m.-According to Smith, during the month of September,she spoke to him several times regarding mistakes he wasmaking in performing his work such as .using the wrongtype of strap, failing to straighten up the pallets, notkeeping boxes of paper full, not putting them on theright pallets, not keeping the aisles clear, not keeping thecourtyard properly swept, and putting the wrong type ofpaper in the compactor. His frequent response, when sheinquired as to why he had not done various things, wasto say that he did not know he was supposed to ,do that.During this period, she made no notation of verbal warn-ings to be placed in his personnel file nor did she givehim a written warning.On October 3, Smith prepared a written schedule ofRodrigues' job duties which she gave to him-- Accordingto Smith, when she gave him the schedule they wentover' it item by item She asked if he understood it andhe said he did She told him that she was getting tired ofhim saying he did not know he was supposed to do vari-ous things and the schedule should solve that problem.The schedule was as follows:ED'S SCHEDULEThrow away garbage between double doors &sweep.-Get all garbage around press & bindery into court-yard,Throw away•Make sure pallets are straightened up.Strap all pallets of cardboard, boxes & trash(with metal strapping).Sweep press area & straighten up.Make sure courtyard is swept up18 Rodngues testified that he was hired on June 17 and a notation ofhis hire filled out by Shultes show 6/17/80 as the date of hire Rodrigues'W-4 form and a notation made by Homes on his application shows May28 as the date of hire I find the testimony of Rodrigues and the notationby Shultes to be more reliable 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDRULESAlways use metal strapping' Do not use MP palletsDo not talk to employees leaving at 5:00 p.m. -Do not block isles [sic]Do not leave any equipment outside.Rodrigues agreed that Smith did give him a writtenlist of duties and that the list contained no duties he hadnot previously performed under Shultes' supervision. OnOctober 2, Smith prepared an employee performanceevaluation of Rodrigues. The record is not fully clear asto why the evaluation was prepared at this point in time.Rodrigues testified that about September 15 he askedSmith if he was entitled to 'any benefits after 3 monthsbecause Shultes had said he was. Smith said, to herknowledge, no, but there would be a review made as tohis progress. About a week later, he asked her if therewas any new information about this review from a man-ager. Smith said she was still working on that. Smith tes-tifies that on- October 2 she had been his supervisor forabout a month, and that she believes she prepared theevaluation because it was around the time to do it from alength of service standpoint. Howevei, it was not thetime for a 6-month evaluation and the record does notestablish any' practice of giving employees a formal eval-uation a month after being assigned to a new supervisor.On its face, the evaluation indicates that it is an 'evalua-tion of a new employee. No rating was given for the var-ious performance factors listed on the evaluation form.Under -the heading "General comments as to employee'sstrength, weaknesses and action taken to improve jobperformance," Smith wrote, "I feel I cannot give Ed afair review since 1 have . only been his supervisor forabout 1 month. When Ed's next review comes up I feel Ican ,fairly evaluate his job performance." She discussedthe evaluation with Rodrigues on October 29 at whichtime Rodrigues wrote in the following comment: "I lookforward to a better review in the "future. Now, I have a'written schedule."On October 1, Rodrigues was 10 minutes late. On hisdaily timesheet for that date opposite the start time, Ro-drigues made a notation, "No break at 3:00." Apparentlythis was to compensate for arriving 10 minutes late towork. On October 2, he was 1-1/2 hours late On Octo-ber 2, Smith spoke to him about his tardiness and aboutnot taking his break. She told him not to skip his breaksand that if he was going to be 15 minutes late or more heshould telephone her. On October 3, he was a half-hourlate; On October 6, he was 40 minutes late; on October7, he was 15 minutes late; and on October 8, he was ahalf-hour late. He did not call in on any of these occa-sions. October 9, Smith gave Rodrigues the followingverbal warning:VERBAL WARNING FOR ED RODRIGUESEd is not showing up for work on time. He is upto 45 minutes late at a time without calling in. .I am also- warning Ed about a metal. device Ifound that is quite dangerous. I was told that Edhas been seen with this object. I don't want to seehim or anybody else with this object.Ed is leaving piles of garbage -in the courtyard &not picking it up. This is his job and I expect him todo itAccording to Smith, she told Rodrigues that he hasbeen coming in late too often and had not- been callingin. She told him that was not a good situation and theCompany did not want it. She also told him that she hadfound the metal object in the pallet, that it 'could havereally hurt someone, and that he had been identified asthe person having the object. Rodrigues said he hadfound one and he had thrown it away. Smith told himshe was not accusing him of throwing the object or ofhaving it but if he ever found one again she wanted himto bring it tO' her, she did not want to see him or anyoneelse with one. She also told him that if he saw anyoneelse' with one to tell her because it was such a dangerousarticle. He said fine, and agreed that it was a dangerousarticle.19 She told him he had been 'leaving piles of gar-bage in front 'of the compactor' and that he was supposedto keep that courtyard area clean. --He said he did notknow he was supposed to do that. She said it was on hislist and he said, "Yes, you are right." Smith also testifiedthat she told him if he did not improve, she would haveto give him a written warning., Rodrigues testified that he was given two verbal warn-ing's by Smith in August. This is clearly .incorrect inas-much as Smith did not become his supervisor until theday Shultes left Respondent's employ, a date which theparties stipulated was September 14. According to Ro-drigues, the first verbal warning was for tardiness only.He .does not recall exactly what Smith said, but she didcomplain about the days that he had been late reportingto work. He does not recall whether Smith told him atthis time that, if he ever had to be late or absent, he wasto call in. He does recall that this was discussed at somepoint in time and that he was aware this was Respond-ent's rule. The second warning, according to him, con-cerned his work quality•specifically, cleaning up thecourtyard area. He does not recall specifically what wassaid. However, Smith did ask him why the area had notbeen cleaned. He thinks he gave her a reason. He doesnot recall what her respnse was but she seemed to be dis-satisfied with his explanation. He also testified that it wasin the latter part of the day that Smith asked him whythe area had not been cleaned and that he had notcleaned the area because he had been attending to otherduties to which he gave priority•emptying the trash binused by the pressmen. According to Rodrigues, thesehad to .be constantly kept empty .so he had ,not cleanedup, the debris in the driveway. He agreed that the areawas "quite a mess"As set forth above, on October 17, Rodrigues wasgiven a wage increase of 25 cents an hour. On October27, Smith gave Rodrigues a written warning. The warn-ii The metal object, known as a charade, was descnbed by Rodnguesas a sharp star-shaped metal object used as a weapon in one of the martialarts It is thrown like a frisbee with the object of embedding It m thetarget † MARIPOSA PRESS553ing report shows that it was for work quality and that aprevious verbal warning had been given on October 15.The statement written by Smith on the warning reportreads:-Ed was told during the week of 10-20 to 10-25 toclean the compactor on 10-27-80 this was still not'done. Also on 10-27-80 Ed was throWing awaybooks. The problem was that he was throwing themaway one by one seeming to make a game out of hisjob. Ed is not performing his assigned duties satis-factorily.Rodrigues signed the warning report and indicated there-on that he concurred with the, statement written bySmith.According to Smith, she had instructed Rodrigues toclean around, and in back of, the compactor and to cleanthe courtyard. Sometime during the afternoon of Octo-ber 27, as she was standing on the loading dock, she ob--served him, for at least 10 minutes, picking up damagedbooks from a bin and throwing them away one by one.About every couple of books he would flip, through thepages and read some portion of it.2• She yelled at him,"Ed you can't do that. Start throwing them awayfaster." To which he responded, "But this is really inter-esting." Smith testified that this response really upset herand she prepared a written warning. According toSmith, when she gave him the written warning she toldhim she had asked him to clean up around the compactorand she noticed that it was still not being done. She toldhim she was very unhappy with the way he was throw-ing away the books, that she had watched him for ap-proximately 10 minutes or so, and he was not handlingthat efficiently, throwing the books away one at a timeand glancing through them. She said she was very un-happy about this and would not tolerate him continuingto do so. She further told him that, in general, he wasnot performing his assigned duties up to par, and if hisperformance did not improve he would be discharged.She also told him if he disagreed with anything, he couldcheck the box on the warning report which said that hedisagreed and then he could write anything he wanted toon the warning report. Rodrigues testified that Smithgave the written warning to him around 1:30 p m . Hedoes not recall what they discussed.In October, Rodrigues was subpoenaed to testify in therepresentation hearing in this matter. On October 22, heshowed the subpoena to Smith. Smith said she did notunderstand why they wanted Rodrigues. Rodrigues saidhe had never been subpoenaed before and he did notknow what it was going to be about but he wanted toinform her that he might be a bit delayed that next daygetting to work. According to Rodrigues, Smith said shewanted him to be there at his regular starting time re-gardless. Rodrigues testified that he did not in fact testifyat, or attend, this hearing.On Thursday, November 6, Rodrigues did not reportto work and did not call in. According to Smith, when20 Prior to this date, she had observed him doing the same thing ontwo or three previous occasions and had told him that he had to throwthem away faster and more efficiently He said okayhe came to work the following day she told him that healready had problems with his attendance and that shejust could not put up with much more of his poor at-tendance. As usual, he agreed with her assessment of thesituation but she does not recall that he offered any ex-cuses. However, according to her, Rodrigues usually of-fered one of two excuses†either he had missed his busor had to take his brother to the doctor.On Monday,- November 10, Rodrigues reported towork 1 hour late. He -neither called in nor did he reportto Smith upon his arrival at work. He testified he did notsee -Smith when he arrived so he proceeded with his jobduties. He further testified that he‡ boarded the wrongbus. When he realized his mistake and left the bus hewas about a mile and a half from Respondent's plant sohe proceeded to walk to the plant. When asked if it tookhim an hour to walk a mile and a half, Rodrigues testi-fied, "No, I was already late from getting on a later bus.And when I realized my mistake, that I was on a 303 in-stead of a 306, I presumed it was most important just tostart to work. And I did not have any change to make aphone call. That's why I did not call that day." Rodri-gues was then shown his prehearing affidavit dated No-'.ember 25,25, in which he claimed that he did not call tosay' he would be late because he was on his way and hethought it best to get there as soon as possible ratherthan taking the time to call. His prehearing affidavit fur-ther recites that when he got to work he saw Smith but'she did not say anything to him at that time. He then tes-tified that he seemed to remember that the reason he didnot call in was both because he had no change and be-cause he thought it was important to get to work as soonas possible; and that when he arrived at work he did seeSmith, but she did not approach him, they just made eyecontact.Later that day, Rodrigues testified, about 1:45 p.m.Smith told him she wanted to speak to him and theywent into the small luncheon area. She closed the doorand said, "This is going to be your last day here." Rodri-gues asked why. Smith said, "What time did you get inhere to work?" Rodrigues replied, "I got in late becauseI got on the wrong 'bus." Smith said, "Well, I've beengetting complaints about your work," and further statedthat Rodrigues had been late before. To which Rodri-gues replied, "Yes, I'm aware of that, but I've neverbeen this late." Rodrigues then apologized and said hewas looking for another job in the area because he hadheard that a union was organizing in the plant and hethought if he remained in Respondent's employ he wouldhave to join the Union. Smith said, "Well, I don't knowif that's true. But it's probably part of the contract." Hedoes not recall whether Smith explained exactly whatcomplaint she had received about his work if he askedher whit the complaints were, nor does he recall if therewas any disciission of anything that had happened theprevious 'week.Rodrigues admits that he had not been looking active-ly for a job, that he had been making phone calls andasking people, but he was not going for employmentinterviews. He further testified he does not know why hemade the statement to Smith about the Union and seek- 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDing other employment. However, his prehearing affidavit.statesI had been playing dumb about the union aroundsupervisors like Smith and dim McCain. And at theend of the conversation, I continued to do so I didso at this time to see if she would tell me what sheknew about the union and who was involved. I toldher I would have been looking for another, jobsooner or later, because I had heard a union wastrying to get into the plant. She asked me why Iwas looking ,for another job. I said because I hadbeen told that if the union came in, I would have tojoin. She said ,she didn't 'know about that. But sheguessed it was true. It would .be part of the con-tract,He further admitted that he was attempting to get Smithto tell him she knew he was involved with the Union.Smith testified she spoke. to Rodrigues in the - break-room around 3 p m. According to her, she told him hisabsenteeism and tardiness had not improved but ratherseemed to be getting worse, insofar as she would_ tell,that they could not use employees like that at MariposaPress and she could have to let him go. She further toldhim his general work habits and 'productivity were notgood enough. He said,, "I think you're right and besidesI'm already_ getting another job." He said he was goingto get some other kind of job with some electronic placeor something like that.. She does not recall if he gave hera reason for being late that -day nor does she recallwhether he said anything about taking the wrong bus ormissing the bus.Smith further testified that her statement to Rodrigueswith regard to his work- performance referred to himbeing very slow and very erratic in his work habits. Forexample, when he swept between the double doors nearthe courtyard it would take a half-hour rather than the 5minutes it should require. Part of the press crew is sta-tioned on that side and he would yell back and forth tothem. He was supposed to work until 5 30 but he did notaccomplish very much after 5 p.m. when the other em-ployees' shift ended. As other employees walked throughthe area to leave, he talked to them 'and worked veryslowly so he could maintain a conversation. Further, hewas always going from one thing to the other veryquickly without finishing jobs-. He still. was not keepingthe courtyard area clean nor was he keeping the palletsstacked prOpeily or strapping the boxes tightly enough.Also, he was continually leaving baskets full of paper,etc., in the aisle.Based on the above, Respondent contends that Rodri-gues' discharge was justified. However, the critical ques-tion is not simply whether his disdharge may have beenjustifiable, but rather would he have been dischargedabsent his union activity. Wright Line, supra. Viewedfrom this perspective, whether his discharge was justified,for legitimate business reasons is only one of the factorsto be considered rather than the sole factor. Respond-ent's rules and procedures provide, inter alia, that "theemployee's immediate supervisor must be notified priorto the beginning of a work day of a non-attendance ,dueto sickness or emergency" The rules and procedurescontain no provision as to tardiness. As to Respondent'spractice, there is no evidence in the record of any em-ployee being discharged because of a tardiness problem.However, Smith was questioned as to two employeeswho had an absenteeism problem, Andy Navarro andDerrex Nash. Nash quit his employment and Navarrowas discharged.21 Respondent's records show that Nashoverslept and was 2-1/2 hours late on October 1. He didcall in that day. He had unexcused absences on October29 and November 5 for which, according to Smith, hereceived a verbal warning at least once. However, sheplaced no written notation of this warning in his -file Hewas also absent without calling in on November 10 and11. On either November 11 or November 12 Smithplaced a notation on Nash's November 11 daily time-sheet, "Paula, please prepare his last check. He will pickit up on Friday." According to Smith, even though shethought Nash was a very good employee and she wantedto keep him .she felt that she could not continue to toler-ate his poor attendance. She did decide to terminate himon November 11. However, he telephoned and quitbefore she made out his termination papers. She does notrecall whether when she talked to him she told him hewas discharged and simply did not write "discharge" onhis termination slip.On October 6, Andy Navarro was not at work and didnot call in. On October 8 he was given a written warn-ing for attendance which indicated that he had been:given a verbal warning on October 3 and states, "Andywas told that he must call when he cannot come towork. On 10-6-80 he did not call in. This is the secondtime this has occurred." On November 17 and 18, Na-varro was absent and did not call in. On his daily time-sheet for November 18 Smith wrote the notation, "Lastday" Navarro was also absent on October 7 and No-vember 3. Smith testified that Navarro was a formerwarehouse supervisor who had lost his job through nofault of his own and had come highly recommended byhis previous employer. She considered him a very goodworker and did not want to lose him.Smith further testified that when she is confrontedwith an employee who is tardy or has unexcused ab-sences, she considers several factors in determiningwhether she should discipline the employee. She tries togive everyone a chance. For one tardy, she does not getupset at anybody. She does consider though whether theemployee is totally unproductive and whether that af-fects' the production of other employees, although, evenfor a person like that, she does not fire them becausethey vere late or had an unexcused absence for 1 or pos-sibly 2 days. As to Navarro, even though she wanted tokeep him, she felt she could not condone his conduct 'anyfurther without being- unfair to other employees. Navarrowas still a probationary employee.Smith testified that during the time R6drigues wasunder her supervision she was trying very had to workwith him and to motivate him to do a better job. How-" Smith testified that she has discharged four employees•Rodrigues,Navarro, Teresa Allen, and Thomas Hendry Both Allen and Hendrywere discharged for poor productivity 'MARIPOSA _PRESS555ever, she did not seem to be having much success and heprobably would have been discharged for incompetence.even if there had not existed the attendance problem.She admits that the attendance problem hastened his dis-charge. She also testified that Rodrigues' poor attend-ance caused a somewhat greater problem than Navarro'sattendance. Navarro worked in the warehouse and thereare three or four employees that are basically trained ineach aspect of shipping. So if one is absent, his work isjust covered by the other employees. On the other hand,Rodrigues was the only person who -regularly performedthe duties assigned to him. If he was absent, part of hiswork could be covered with little difficulty,- but with thepress running the press area gets bogged down withpapers which is the reason Respondent 'has a specialperson just for that job. If Rodrigues was not there,Smith would have to assign someone else to the job andgo through a short training session with them to showthem where to put the different papers.2. ConclusionsThe General Counsel argues that "based upon theanimus displayed by Respondent's active anti-union cam-paign and other unlawful actions, the timing of Rodri-gues' discharge just prior to the election, his known posi-tion as an employee organizer and the weak, inappositereason precipitating his discharge, the General Counselhas established a prima facie case in support of Rodri-gues' unlawful termination." The General Counsel fur-ther argues that Respondent has failed to rebut thisprima facie case inasmuch as his attendance and tardinessallegedly precipitated his discharge and the evidenceshows disparate treatment of Rodrigues as to absenteeismand tardiness.I agree that, based on the general animus displayed byRespondent, the unfair labor practices I have foundabove, the timing of the discharge, Rodrigues' status asthe sole known employee organizer remaining ' in Re-spondent's employ is sufficient to establish a prima faciecase of unlawful discharge. However, I do not agree thatRespondent had engaged in disparate treatment of Rodri-gues as to his attendance. The General Counsel's conten-tion as to disparate treatment seems to be based on theargument that absenteeism is somehow more egregiousthan tardiness and that the improvement in Rodrigues'attendance between October 8 and November 6 was notgiven the consideration that it should have been given.This argument is not persuasive. Unannounced tardi-ness can be just as disruptive as unannounced absentee-ism for an employer has no way of knowing whether ornot the employee plans to -report to work, and may berequired to make arrangements to cover_ the employee'swork load just as would be necessary if the employee re-mained absent for the entire shift. Further, it is not un-reasonable for an employer to conclude that any previ-ous "improvement" in his attendance was negated by hisunannounced absence on November 6 and his tardinessof 1-1/2 hours on Monday, November 10, particularlysince Smith had warned him on the previous Friday thatshe could not tolerate much more of his poor attendance.In the circumstances, I do not find that the attendancerecord of Nash and Navarro were significantly worsethan that of Rodrigues. credit Smith that she had de-cided to terminate NashRodrigues does not deny_ Smith's testimony as to hiswork performance, or that he received the counselingand warnings described by Smith. No inference can bedrawn from her failure to discharge him earlier becauseof his poor work performance since he had workedunder her supervision only since around the first of Sep-tember. I credit Smith that she decided to discharge Ro-drigues because of his poor work performance coupledwith his poor attendance 'record. In this regard, I notethat she has discharged other employees for poor pro-ductivity ind,-as noted above, for poor attendance. I fur-ther note th'at notwithstanding that Rodrigues was tardyfor one-half hour to 1-1/2 hours on 4 days and 10 and 15minutes on 2 days within a period of 1 week, and thatthis record was established within the 2 weeks followingRespondent's notification that he was one of four em-ployee organizers for the Union and during the period oftime when the other three employee organizers were dis-charged, Rodrigues was not discharged in October. SuchfOrbearance does not appear to be the conduct of an em-ployer bent on ridding itself of a union activist.In all of the circumstances, I find that Respondent hasdemonstrated that Rodrigues would have been dis-charged in the absence of any union activity. According-ly, I find that Respondent did not violate Section 8(a)(1)and (3) of the Att by discharging Rodrigues.•G. The Alleged Refusal to Bargain1. The unitThe complaint alleges, Respondent admits, and I findthat _the appropriate unit is:All regular part-time and full-time productionand maintenance employees of Respondent at itsConcord, California-- location, excluding all officeclerical employees, professional employees, guards,and supervisors as defined in the Act.The General Counsel contends that, during the periodSeptember 30 until October 15, the Union was the ma-jority representative of ihe employees in the appropriateunit, as evidenced by valid authorization cards. Of thenonsupervisory employees who performed unit work,only two†Karrie Vaught and Becky Steiner----are in dis-pute as to their inclusion in the unit during- their term ofemployment. The General Counsel contends that Steinerand Vaught are casual employees who should be ex-cluded from the appropriate unit and Respondent con-tends that they are regular part-time employees whoshould be included in the unit. Both of them are classi-fied as "on-call" employees who are paid a special "on-call" rate of $4 an hour. As on-call employees, they areoffered work whenever there is work available and theycan either accept or decline. During 1980 Steiner, whowas hired in .1979, only worked 2 days-8-1/4 hours onSeptember 2 and 6-1/4 hours on September 25.Karne Vaught, a high school student whose mother isregularly employed by - Respondent, worked on the day 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the election and worked prior to the election in 1980as follows:September 28.5 hoursSeptember 257.9 hoursSeptember 278 hoursOctober 258 hoursNovember 88 hoursNovember 115 hoursNovember 158 hoursNovember 228 hoursNovember 269 hoursWhether students are included in a bargaining unitwith other employees depends upon certain factorswhich the Board has set forth in Shady Oaks, 229 NLRB54, 54-55 (1977),"as follows:At least with respect to the commercial sector,the Board has traditionally included part-time stu-dents in units of full-time and regular part-time em-ployees where the students have a substantial andcontinuing interest in the wages, hours, and work-ing conditions of the other unit employees. In deter-mining whether students have the, requisite commu-nity of interest with other unit employees, theBoard conducts an analysis along the same lines thatit normally employs when determining "regularpart-time" status. Under this analysis, the Boardtakes into consideration such things as: (1) regulari-ty and continuity of employment; (2) tenure of em-ployment; (3) similarity of work duties; and (4) simi-larity of wages, benefits, and other workings condi-tions. [Footnote omitted.]' Where students' employment is shown to be spo-radic, temporary, or seasonal in nature or where itis shown that students are treated differently withrespect to wages, benefits, and other working condi-tions, the Board excludes them from the regularfull-time unit. [Footnote omitted.]Where, on the other hand, students' employmentis regular and of substantial duration- and the stu-dents are treated the same as other unit employees,the Board includes them in the unit. [Footnote omit-ted.]Here, although Steiner, who is not a student, andVaught work under the same supervision as unit employ-ees, presumably doing unit work, they are paid a specialrate of pay and they work on an irregular basis at theirconvenience. In these circumstances, I find that theyshould be excluded from the unit.2. Alleged majority statusAs of October 1, the Union had signed authorizationcards from 15 of the unit employees and, by October 6,it had obtained authorization cards from 3 additional em-ployees. Respondent disputes the validity of the cardssigned by Ken Thorsen, David Gonderman, WayneLowe, Gary Mann, Derrex 'Nash, Marc Elliot, and Mi-chael Foltz The basis for Respondent's position as tothese disputed cards is that the solicitors•Ziolkowskiand/or Schwarz•only told card† signers that the cardswere to get an election and failed to inform them thatthe cards designated the Union as their bargaining repre-sentative. Respondent argues that this was deliberateconcealment and that such "misrepresentation" can becured only if the employees read the cards, a fact whichRespondent contends was not affirmatively establishedon the record. Additionally, Respondent argues thatFoltz' authorization card should not be counted becausehe was "obviously misled" as to the purpose of thecard;22 and that the card of David Gonderman, Thor-sen, and Lowe should not be counted because they wereunder the influence of alcoholI find no merit in these arguments. Respondent mis-states the law. However, even assuming, arguendo, thereexists some requirement, in the circumstances, that it beaffirmatively established on the record the authorizationcards were read by the card signers, the facts do not sup-port Respondent's position. The wording of the cards isas follows:AUTHORIZATION FOR REPRESENTATIONLOCAL UNION No. 14 SUBORDINATE TO THE †INTERNATIONAL PRINTING AND GRAPHICCOMMUNICATIONS UNIONAFL-CIO-CLCGentlemen. , hereby makeapplication to your organization, and designate anddelegate the officers of Allis Union as my chosenrepresentatives for the purposeS of negotiatingwages, hours and working conditions.My address is CityTelephone No I am employed at(Job Title) I am receiving $per hourShiftSignedThe blanks on the cards in question were filled in23 andthe designation is in close proximity thereto. Thus it isapparent that the card signers must have read the cards.As to Lowe, Thorsen, and David Gonderman, Gon-derman admits that he had read the card earlier. Lowetestified that he read the card before he signed 104 andneither he nor Thorsen claim that, at the 'time theysigned their cards, they were incapacitated by alcohol.The only evidence as to intoxication comes from Gon-derman. He testified that he was not intoxicated but hethinks that Lowe was. I find this insufficient to establishthat any one of them was incapable of understanding the22 This is abused on Foltz' alleged statement on October 17 that he didnot know the card designated the Union as his collective-bargaining rep-resentative, but rather thought the card was Just to have an election23 The card signed by David Gonderman is undated However, theevidence establishes that the card was signed on September 2224 Additionally, I credit Ziolkowski and Gonzales, another union rep-resentative, that Ziolkowski also explained the representational purposeof the cardsZoneDept  MARIPOSA PRESS557purpose of the card as set forth on its faee As to Foltz,he testified that he read the card prior to signing it andthat the solicitor -told him the card was to help bring aunion into Respondent's facility.It is well'establislied that if an authorization card is un-ambiguous•i.e., states on its face that-the signer -author-izes the union to represent the employee for collective-bargaining purposes and does not speak of an election•itwill be counted in the determination of majority statusunless it is proved that the employee was told the cardwas td be used solely for the purpose of obtaining anelection. Such explicit and unambiguous designation isnot negated by statements by the solicitor to the effectthat (1) the cards would be used to get an election, (2)the signer had a right to vote either way, even thoughhe or she signed the card; or (3) the card would be keptsecret and not shown to anyone except to the Board inorder to get an election. NLRB v. Gissel Packing Co, 395U.S. 575 (1969); Walgreen Co, 221 NLRB 1096 (1975);Levi Stratiss & Co., 172 NLRB 732 (1968) General SteelProducts, 157 NLRB 636, 634-648 (1966); CumberlandShoe Corp., 144 NLRB 1268 (1963)As stated by the Supreme Court in Gissek[E]mployees should be bound by the clear languageof what they sign unless that language is deliberate-ly and clearly canCeled by a union adherent withwords calculated to ,direct the signer to disregardand forget the language above his signature. Thereis nothing inconsistent in handing an employee acard that says the signer authorizes the union torepresent him and then telling him that the cardwill probably be used first to get an election. Elec-tions have been, after all, and will continue to- be,held in the vast majority of cases; the union willstill have to have the signatures of 30% of the em-ployees when an employer rejects a bargainingdemand and insists that the union seek an election.We cannot agree with the employers here that em-ployees as a rule are too unsophisticated to bebound by what they sign unless expressly told thattheir act of signing represents something else [395U.S. at 606-607.]Thus, neither the facts nor the law support Respondent'sposition.Based on a full consideration of the evidence and ofthe arguments advanced by Respondent, I find that theauthorization cards herein are unambiguous and that theevidence does not establish that the designation clearlystated thereon was negated by any statements of the so-licitors. I further find that, by October 1, the Union hadreceived valid signed authorization cards from 15 of the2725 employees in the appropriate unit and that it main-tained its majority status through October 12. On Octo-ber 7, the date Respondent received the Union's demandfor recognition, the Union had valid signed authorizationcards from 14 of the 24 _unit employees.25 Kathy Seybolt's hire date is incorrectly set forth on the stipulatedlists of employees Other evidence establishes that she was hired in 19793. The appropriateness of a bargaining orderThe complaint alleges that, by its unlawful conduct setforth above, Respondent has violated Section 8(a)(1) and(5) of the Act. The General Counsel argues that Re-spondent's conduct was calculated to, and did, under-mine the Union's majonty.26 The record establishes that,by October 1, the Union had secured authorization cardsfrom a majority of the unit employees and had notifiedRespondent as to the identity of employee organizers.Respondent responded with its October 3 letter to em-ployees acknowledging that it was aware of the Unionorganizational efforts. The letter further announced, forthe first time, an "open door" policy whereby employeescould bring their problems directly to Respondent'spresident and other agents, thus obviating any necessityfor union representation.On October 15, Ron Murphee was unlawfully promot-ed to full-time status with the accompanying wage in-crease and grant of benefits; on October 17 Ed Rodri-gues and Kathy Seybolt were unlawfully granted wageincreases. On October 17 and November 24, in speechesto employees, Respondent's president continued to urgeemployees to take advantage of the "open door" policyand deal directly with Respondent. During the October17 and/or November 24 meetings and certain of its cam-paign letters to employees, Respondent solicited griev-ances from employees and unlawfully promised to cor-rect any inequities found, including a promise to considerestablishing a dental plan in the future, threatened em-ployees with loss of -employment; and induced employeesto revoke their union authorization cards.Thus, Respondent, while refusing to recognize theUnion as the majority representative of its employees,engaged in a course of unlawful conduct designed toinduce employees to withdraw their support from theUnion and to convince them that their grievances wouldbe redressed through direct dealing, with Respondent andthat union representation would be of no advantage tothem. This conduct, particularly where, as here, it is di-rected toward a small unit, directly inhibits activity insupport of the Union, and the threat of loss, of employ-ment strikes at the very heart of one of the principal rea-sons employees are apt to seek union representation•jobsecurity. Such conduct is likely to have had a significantimpact on the employees' freedom of choice renderingthe election an inaccurate register of employee desire asto union representation.Further, the nature and extent of Respondent's unfairlabor practices make it unlikely that their effects can beexpunged by traditional Board remedies I therefore con-clude that Respondent's conduct has undermined theUnion's majority and rendered doubtful or impossible theholding of a free and fair second election and that theemployees' sentiment, once expressed through authoriza-tion cards, would, on balance, be better protected by theissuance of a bargaining order than by traditional reme-26 have considered and rejected Respondent's argument that theUnion's majority was dissipated through substantial employee turnoverrather than by Respondent's conduct Jamaica Towing, 247 NLRB 353,355 (1980) 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDdies NLRB v. Gissel Packing Co., 395 U.S -575 (1969), ElRancho Market, 235 NLRB 468 (1978).In these circumstances, I find that Respondent has vio-lated Section 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the 'Union as the majorityrepresentative of its employees while coternimously en-gaging in conduct which undermined the Union's majori-ty status and prevented the holding of a fair electionTrading Post, Inc., 219 NLRB 298 (1975).IV. THE REPRESENTATION CASEA The ChallengesThe challenged ballots involved herein were cast byJames McCain, Kathy Smith, Edward Rodrigues, AllenSchwarz, Robert Sterling, Becky Steiner, and KarneVaught. The sole issue as to McCain and Smith is theirsupervisory status Inasmuch as the parties stipulated,and the record establishes; 'that Both McCain and Smithare supervisors within the meaning of the Act, I shall,recommend that the challenges to their ballots be sus-tained. I shall also recommend that the challenge to theballot of Robert Sterling be sustained inasmuch as I havegranted the' motion of General Counsel to withdraw theallegations of the complaint relating to his discharge. Asto Rodrignes, Schwarz, -Steiner; and Vaught, I havefound above that the'discharges of Rodrigues andSchwarz were not violative of Section 8(a)(1) and (3) ofthe Act, and that Steiner and Vaught should be excludedfrom the unit. Accordingly, I shall recO-mmend that thechallenges to their ballots be sustained.' B. The Objections -As set _forth above, the Union filed timely objectionsto the election. These objections are 'as follows:I. The Employer violated Section 8(a)(1) of theNational Labor Relations Act:II The Employer violated Section 8(a)(3) of theNational Labor Relations At.III The Employer violked Section 8(a)(5)- of the -National Labor Relations ActIV.The Employer granted Employees fringebenefits in order to discourage their Union activi-ties.V.The Employer promised Employees fringebenefits' in order to undermine their support for theUnion..•....VII.The Employer made substantial misrepresen=tations of fact and law regarding the Union at atime wfien the Union was unable to respond tothose misrepresentations.VIII.The Employer unlawfully terminated Ern-.ployees in order to undermine the Employees' support of the Union.X.The Employer unlawfully interrogated Em-ployees regarding their support for the Union.XI.The Employer unlawfully threatened Em-ployees because of their support for the Union.The critical period is from October 6; 1980, the date thepetition was filed, to November 26, 1980, the date of theelection. Ideal Electric & Mfg. Co., 134 _NLRB 1275(1461).With the exception of Objection- VII, these objectionsare based on the same conduct alleged in the complaint.Objection VII is based on Respondent's alleged misrepre-sentations as to wage rates if the employees selected theUnion as their collective-bargaining representative.- Thespecific conduct involved concerns the, statements madeby Goldman at the Monday, November 24, meeting thatmost- of its employees were apprentices or trainees; underthe Union's contracts, a certain number of years of work-ing as an apprentice or trainee is required before one be-comes a journeyman; and, in this interim, these employ-ees would receive only a graduated percentage of jour-neyman wages. Earlier, by individual letters mailed toemployees on Thursday, November 20, Respondentmade this same point on an individualized basis.Thus, the letter to each individual employee, containeda comparison of the employee's current wage rate towhat the employee's wage rate would be if this graduat-ed percentage was applied to the applicable wage rateset forth in a wage schedule posted on the bulletin boardin Respondent's facility. In. Some instances, this adjustedrate was less than-the employee's current wage' rate and,for some, it was even less than minimum wage. Respond-ent does not claim it knew the source of the posted wageschedule and Homes testified that he assumed the' sched-ule had been, posted by somebne connected with theUnion. Homes admits he did not attempt to ascertain thespecific contract from which the posted schedule wastaken, even though Respondent was a member of thePrinting Industries Of Northern California" 'and presum-ably had access to those contracts with which the orga-nization was concerned.Union Representative Ziolkowski 'testified tlik theposted wage schedule was taken from the Union's indus-trial contract which is executed by a number of -smallemployers, in the area and Covers press 'and prepress em-ployees as well as other' employees, including binderyemployees. This contract set- forth a progressive wagerate for "Pre-Press and Press" employees, and also for"Assignments other than pre-press and press." The grad-uated percentages set forth in this contract for the latterare as follows:Assignments other than' pre-press and pressUp to 6 months-experience80% of appropriate rate ,Up to 12 monthsexperience90% of approporiate rate'.Up to 18-months-.experience,95% of appropriate rate -Up to 24 monthsexperience100% of appropriate rate27 This is an organization of employers in the printing Industry Atleast one of the contracts in Respondent's possession was negotiated bythis -organization It is unclear whether the industrial contract ,was alsonegotiated by the organization MARIPOSA PRESS559The graduated percentage scale utilized by Respondentcame from a contract which covers only prepress andpress employees and which provides for wage rates forsuch employees which are substantially higher than thosein the industrial contract.The effect of Respondent's conduct is illustrated bythe information given Annie Llamas, an employee withalmost 14 months' seniority whose job duties, accordingto Homes, would place her in the classification of spe-cialty worker. She was sent the following information:November 20, 1980Name: ANNIE LLAMASCurent Rate: $4 50 •Posted Rate: $3.20Note. The posted • rate is for SPECIALTYWORKER adjusted by 66% for your- length ofservice.If the 95-percentage from the appropriate confract hadbeen applied, the pOsted rate would have been $4.61 ascompared to her current fate of $4.50. Thus, Respondenthas clearly made misrepresentationsThe Board's policy as to the effect of a misrepresenta-tion on an election is articulared in Hollywood CeramicsCo., 140 NLRB 221, 224 as follows:28[A]n election should be set aside only where therehas been a misrepresentation or other similar cam-paign trickery, which involves a substantial depar-ture from the truth, at a time which prevents theother party or parties from making an effectivereply, so that the misrepresentation, whether delib-erate or not, may reasonably be expected to have asignificant impact on the election. [Footnote omit-ted.]Since the misrepresentations herein concern wagerates, a matter of utmost concern to employees, I findthem to be substantial and ones which, if not rebutted,would be likely to have a significant impact on the elec-tion. See Information Magnetics Corp., 227 NLRB 1493(1977) In reaching this latter conclusion, I have fullyconsidered the possibility that the interchange during oneof the November 24 meetings, regarding the adjustedrate shown for some employees being below the mini-mum wage, could have been sufficient to put the em-ployees present on notice that Respondent was distortingthe facts. However, this session was attended by lessthan half of the employees, whereas Respondent had sentthe misleading information to each individual employeeand later reinforced it through the November 24 speech-es, illustrating the point with visual aids.I find that, based on the manner in which wage com-parisons were made for each individual employee, theemployees could reasonably conclude that Respondentwas not engaged in idle, generalization, but rather hadcarefully gathered the relevant facts for this presentation28 This policy was abandoned in Shopping Kart Food Market, 228NLRB 1311 (1977), but after a brief period was adopted in General Knitof California, 239 NLRB 619 (1978)In these circumstances, I find the employees could rea-sonably conclude that the information was obtained froma union contract and was somewhat authoritative. I fur-ther find that, even though Goldman disavowed anyintent to indicate what their wages would be with unionrepresentation, the employees could reasonably expectthat this information reflected -the Union's "track record"as to wages it had secured for represented employeesperforming work similar to that performed by unit em-ployees.The remaining question is whether the timing of Re-spondent's misrepresentations afforded the Union suffi-cient opportunity to make an effective reply. Ziolkowskicontends that it did not. He creditably testified that hefirst learned of the meeting on the evening of November24 when he spoke to Llamas on the telephone. However,her account of what transpired there did not reflect thatRespondent had made material misrepresentation, and hedid not receive a copy of the November 20 letter untilNovember 25. Thus, it was during a meeting with em-ployees on the evening of Tuesday, November 25, thenight before the election, that he first learned of the mis-representation. Only a few employees attended this meet-ing and, according to Ziolkowski, he did not thereafterhave sufficient time to prepare a reply and have it repro-duced prior to the election which was held on Wednes-day, November 26. On election day, the employees com-menced work between 7 and 8 a.m. and the election washeld from 11:45 a.m to 1:15 p.m. I therefore recommendthat Objection VIII be sustainedThe remaining objections are based on the same con-duct as are the allegations of the complaint which I haveconsidered above. Since I have found that Respondentdid not unlawfully terminate or interrogate employees, Ishall recommend that Objections II, VIII, and X beoverruled. However, I have found that, during the criti-cal period herein, Respondent, by the conduct alleged inObjections I, IV, V, and XI, violated Section 8(a)(1) ofthe Act, thereby undermining the Union's majority andpreventing the holding of a fair election, while cotermi-nously refusing to recognize and bargain with the Unionas alleged in Objection III. Accordingly, I shall recom-mend that Objections I, III, IV, V, and XI be sustained.As I have found that said unlawful conduct interferedwith the employees' exercise of a free and untrammeledchoice in the election held on November 26, 1980, un-dermined the Union's majority, rendered doubtful or im-posible the holding of a free and fair second election, Ishall recommend that the said election be set aside andthe petition in Case 31-RC-1175 be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.On October 1, 1980, the Union was designated asthe majority representative for purposes of collectivebargaining of Respondent's employees in the unit de-scribed as follows: 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll regular part-time and full-time productionand maintenance - employees of Respondent at itsConcord, California location, excluding all officeclerical employees, professional employees, guards,and supervisors as defined in the Act.The aforesaid unit is a unit 'appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4.Commencing about October 7, 1980, the Union hasrequested, and is requesting, Respondent to bargain col-lectively with, it as the' exclusive bargaining representa-tive of the employees in the unit described above withrespect to wages, hours, and other terms and conditionsof employment.5.By refusing to recognize and. bargain with theUnion as- the majority representative of its employeeswhile coterminously engaging in conduct which under-mined the Union's, majority status and prevented theholding of a fair election, Respondent has violated Sec-tion 8(a)(1) and (5) of the Act- 6. Respondent has interfered with, restrained, and 'co-erced employees in violation of Section 8(a)(1) of theAct by soliciting grievances from employees and implic-itly promising to correct any inequities found; by threat-ening employees with loss of-employment if they select-ed the Union as their collective-bargaining representa-tive; by inducing employees to revoke their union -au-thorization cards; and by transferring an employee tofull-time status with accompanying benefits and wage in-crease; and by granting certain other employee wage in-creases in order to induce them to withdraw or withholdtheir support from the Union. -7.The aforesaid unfair labor practices affect commercewithin the meaning of- Section 2(6) and (7) of the Act.8.Respondent has not engaged in the other unfairlabor practices alleged in the amended consolidated com-plaint herein.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(5) of the Act, I shall recommend that Respondent ceaseand desist therefrom and take certain affirmative actionin order to effectuate the policies of the Act.[Recommended Order omitted from publication.]